UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-02675) Exact name of registrant as specified in charter: Putnam Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2010 Date of reporting period: October 1, 2009 September 30, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Tax Exempt Income Fund Annual report 9 | 30 | 10 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 12 Terms and definitions 14 Trustee approval of management contract 15 Other information for shareholders 20 Financial statements 21 Federal tax information 53 Shareholder meeting results 54 About the Trustees 55 Officers 57 Message from the Trustees Dear Fellow Shareholder: Even in the midst of a challenging economic recovery, bright spots are emerging. U.S. corporate balance sheets are strong, with companies delivering healthy profits and holding record amounts of cash. And the Federal Reserve Board recently indicated that it stands ready to add sufficient liquidity if needed to prevent a relapse into recession. If there is a lesson to be gleaned from recent events, it is the easily overlooked risk of investors missing out on market surges, which can come swiftly. For example, U.S. stocks recorded their best September in 71 years. In todays ever-changing investment environment, where markets can move quickly in either direction, we believe Putnams risk-focused, active-management approach is well suited for pursuing opportunities for our shareholders. In developments affecting oversight of your fund, Barbara M. Baumann has been elected to the Board of Trustees of the Putnam Funds, effective July 1, 2010. Ms. Baumann is president and owner of Cross Creek Energy Corporation of Denver, Colorado, a strategic consultant to domestic energy firms and direct investor in energy assets. We also want to thank Elizabeth T. Kennan, who has retired from the Board of Trustees, for her many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Potential for income exempt from federal income tax Municipal bonds finance important public projects, such as schools, roads, and hospitals, and they can help investors keep more of the income they receive from their investment. Putnam Tax Exempt Income Fund off ers an additional advantage — the fl exibility to invest in municipal bonds issued by any state in the country. Municipal bonds are typically issued by states and local municipalities to raise funds for building and maintaining public facilities. The income from a municipal bond is generally exempt from federal income tax. The bonds are backed by either the issuing city, town, or other government entity or by revenues collected from usage fees. The fund’s portfolio managers can select bonds from a variety of state and local governments throughout the United States. Because a state’s fiscal health can affect the prices of its bonds, this fl exibility is a distinct advantage. The fund also combines two types of bonds to increase income potential. In addition to investing in high-quality bonds, the managers allocate a smaller portion of the portfolio to lower-rated bonds, which may offer higher income in return for more risk. The portfolio managers are backed by the resources of Putnam’s fixed- income organization, in which municipal bond analysts are grouped into sector teams and conduct ongoing, rigorous research. Once a bond has been purchased, the fund’s managers continue to monitor developments that affect the bond market, the sector, and the issuer of the bond. The goal of this in-depth research and active management is to stay a step ahead of the industry and pinpoint opportunities for investors. Consider these risks before investing: Capital gains, if any, are taxable for federal and, in most cases, state purposes. For some investors, investment income may be subject to the federal alternative minimum tax. Income from federally exempt funds may be subject to state and local taxes. Funds that invest in bonds are subject to certain risks including interest -rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest -rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Understanding tax- equivalent yield To understand the value of tax-free income, it is helpful to compare a municipal bond’s yield with the “tax- equivalent yield” — the before-tax yield that must be offered by a taxable bond in order to equal the municipal bond’s yield after taxes. How to calculate tax- equivalent yield: The tax- equivalent yield equals the municipal bond’s yield divided by “one minus the tax rate.” For example, if a municipal bond’s yield is 5%, then its tax- equivalent yield is 7.7%, assuming the maximum 35% federal tax rate for 2010. Results for investors subject to lower tax rates would not be as advantageous. Performance snapshot Annualized total return (%) comparison as of 9/30/10 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, Barclays Capital Municipal Bond Index, was introduced on 12/31/79, which post-dates the inception of the fund’s class A shares. 4 Interview with your fund’s portfolio manager Thalia Meehan How did the fund and the municipal bond market perform for the 12-month period,Thalia? For the fiscal year ended September 30, 2010, Putnam Tax Exempt Income Fund’s class A shares advanced 5.97% at net asset value, topping the 5.45% average return of its peer group, the Lipper General Municipal Debt Funds category. The fund’s return also led that of its benchmark, the Barclays Capital Municipal Bond Index, which returned 5.81% for the same period. What was the market environment like during the year? During the fund’s fiscal year, the financial markets experienced a broad-based recovery as investors began to reallocate money away from cash and other safe assets into longer-term and higher-risk investments. As the credit markets stabilized and risk tolerance increased, strong demand from yield-hungry investors pushed bond prices higher in the more credit-sensitive sectors of the municipal bond market. By early 2010, however, the financial markets encountered new concerns — chief among them the growing European debt crisis and fears that it might derail the global economic recovery. Investors were also uncertain about the inevitable withdrawal of stimulus funds around the globe, and how this process would affect growth. Those concerns subsided somewhat by the summer, as the European debt markets stabilized and the Federal Reserve Board again suggested that its easing policies would continue for an extended period. On the whole, the third quarter of 2010 was fairly solid for municipal bonds after a choppy start to the calendaryear. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/10. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. 5 What other factors influenced the municipal bond market during the period? Build America Bonds — or “BABs” —continued to have a significant impact on the municipal bond market. The program began in early 2009 as part of the federal government’s stimulus package and allows states and municipalities to issue bonds in the taxable market, providing them with access to a wider range of investors. The federal government in turn subsidizes a portion of the interest payments, currently 35%. As of September 30, 2010, nearly $73 billion worth of BABs were issued in 2010, representing 24% of all new bonds brought to market bymunicipalities. Overall, the plan has been successful in lowering financing costs for states, and has also benefited municipal bond investors by reducing the supply of tax-exempt bonds in the market, which has led to improved supply and demand dynamics. Congress is currently considering extending the program with a slightly lower subsidy, although it’s unclear whether such an extension will be acted upon by the lame-duck Congress. We also think that the health-care reform legislation should be a modest positive for the tax-exempt bond market, because it contains a 3.8% tax on capital gains, unearned interest, and dividends for individuals with income over $200,000 or households with income over $250,000. Municipal bond income would not be subject to the tax, and any tax increase improves the attractiveness of tax-exempt funds. In addition, it is currently unclear whether any of the Bush Administration tax cuts — set to expire at the end of 2010 — will be extended, or which provisions will be preserved if Congress does act. Ultimately, we believe investors’ tax burden is likely to head higher, and that should make Top ten state allocations are shown as a percentage of the fund’s net assets as of 9/30/10. Investments in Puerto Rico represented 5.7% of net assets. Holdings will vary over time. 6 municipal bonds’ tax-exempt income even more attractive. Turning back to the fund, which market segments drove performance during the 12-month period? The biggest driver of performance was the fund’s overweight to securities rated A and BBB. Early in 2009, municipal bonds across the board looked extremely undervalued by historical standards, with wider spreads occurring in the lower-rated segments of the market. We targeted those opportunities by increasing the fund’s exposure to BBB-rated securities throughout 2009 and continued to do so more selectively in 2010. This generally helped performance during theperiod. As the market recovered, the fund’s position in tobacco bonds rallied sharply, placing them among the top contributors in 2009. In 2010, we began reducing our exposure to tobacco bonds for two reasons: first, to lock in their strong performance, and second, because we felt their fundamentals had become somewhat less attractive. That said, tobacco bond spreads — which measure the sector’s excess yield over similar U.S. Treasuries — are currently slightly wider than normal, and we believe certain opportunities still exist within the sector. The fund’s investments in California and Puerto Rico municipal bonds also helped fund performance, as those areas of the market performed well over the past 12 months. Credit qualities are shown as a percentage of net assets as of 9/30/10. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit qualities are included for portfolio securities and are not included for derivative instruments and cash. The fund itself has not been rated by an independent rating agency. 7 In general, however, we’ve been limiting the fund’s exposure to general obligation [G.O.] bonds, particularly those issued by local municipalities such as cities and counties, as negative headlines and potential downgrades by ratings agencies could put pressure on bond prices. Instead, we’ve been finding better opportunities in revenue bonds, which are secured by cash flows tied to specific projects. The health-care and utilities sectors are two areas of the market where the fund has significant revenue bond exposure, and, in general, our positions helped performance over theperiod. What is your outlook for the municipal bondmarket? While we believe the U.S. economy will continue recovering, growth could remain muted for some time. The volatility that returned to stock and bond markets this spring, aggravated by growing concerns over sovereign debt problems in Europe, appears unlikely to dissipate soon in our view. U.S. unemployment remains persistently high, while consumer and business spending has been sporadic, which has diminished many states’ tax revenues. However, we believe the real risk for most municipal bonds is not default risk, but “headline risk” posed by the ongoing media coverage of state budgetary woes. We believe the financial challenges faced by states like California are significant, but will continue to be resolved in the budget-approval process. It’s important for investors to remember that most states are required to pass a balanced budget every year, and although it took a record-setting time to do so, California recently resolved its budget impasse for the current fiscal year. This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. Data in the chart reflect a new calculation methodology placed in effect within the past six months. 8 Overall, supply/demand technicals are supportive of the market, but over the near term, we believe the market will be tested by a likely increase in supply given uncertainty surrounding the BABs extension. We believe investment opportunities continue to exist in certain areas of the market, such as the BBB-rated segment, and, as always, we are monitoring the market closely, and will seek to take advantage of new opportunities as they develop. Thank you, Thalia, for your time and insightstoday. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Thalia Meehan is Team Leader of Tax Exempt Fixed Income at Putnam. She holds a B.A. from Williams College. A CFA charterholder, Thalia joined Putnam in 1989 and has been in the investment industry since1983. In addition to Thalia, your fund’s portfolio managers are Paul Drury and SusanMcCormack. IN THE NEWS With the pace of recovery slowing, the Federal Open Market Committee (FOMC) said that additional monetary policy easing may be necessary “before long.” According to the FOMC’s minutes from its September 21 meeting, several members noted that unless the pace of economic recovery strengthened, they “would consider taking appropriate action soon.” Members of the rate-setting FOMC viewed recent growth and inflation trends as unsatisfactory. Fed officials focused their discussion on a second round of buying U.S. Treasuries, also known as quantitative easing. The purchases are seen as a way to keep the economy from heading into a period of declining inflation and slowgrowth. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2010, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represents past performance. Past performance does not guarantee future results More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/10 Class A Class B Class C Class M Class Y (inception dates) (12/31/76) (1/4/93) (7/26/99) (2/16/95) (1/2/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV Annual average (life of fund) 6.94% 6.81% 6.14% 6.14% 6.07% 6.07% 6.51% 6.41% 6.96% 10 years 62.58 55.91 52.75 52.75 50.12 50.12 57.81 52.65 63.68 Annual average 4.98 4.54 4.33 4.33 4.15 4.15 4.67 4.32 5.05 5 years 23.22 18.31 19.69 17.72 18.36 18.36 21.49 17.46 24.11 Annual average 4.26 3.42 3.66 3.32 3.43 3.43 3.97 3.27 4.41 3 years 15.83 11.21 13.93 10.92 13.04 13.04 14.84 11.16 16.68 Annual average 5.02 3.61 4.44 3.52 4.17 4.17 4.72 3.59 5.28 1 year 5.97 1.69 5.37 0.37 5.12 4.12 5.66 2.23 6.21 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 4.00% and 3.25% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. Performance for class B, C, M, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Class B share performance does not reflect conversion to class A shares. 10 Comparative index returns For periods ended 9/30/10 Barclays Capital Municipal Lipper General Municipal Debt Funds Bond Index category average* Annual average (life of fund) —† 6.08% 10 years 74.62% 57.92 Annual average 5.73 4.65 5 years 28.41 20.69 Annual average 5.13 3.80 3 years 19.25 13.77 Annual average 6.04 4.36 1 year 5.81 5.45 Index and Lipper results should be compared to fund performance at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/10, there were 250, 217, 197, 159, and 9funds, respectively, in this Lipper category. † The fund’s benchmark, Barclays Capital Municipal Bond Index, was introduced on 12/31/79, which post-dates the inception of the fund’s class A shares. Change in the value of a $10,000 investment ($9,600 after sales charge) Cumulative total return from 9/30/00 to 9/30/10 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $15,275 and $15,012, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $15,265 at public offering price. A $10,000 investment in the fund’s class Y shares would have been valued at $16,368. 11 Fund price and distribution information For the 12-month period ended 9/30/10 Distributions Class A Class B Class C Class M Class Y Number 12 12 12 12 12 Income 1 $0.384501 $0.334619 $0.317763 $0.361281 $0.403282 Capital gains 2 — Total $0.334619 Share value NAV POP NAV NAV NAV POP NAV 9/30/09 $8.60 $8.96 $8.60 $8.61 $8.62 $8.91 $8.61 9/30/10 8.71 9.07 8.71 8.72 8.73 9.02 8.72 Current yield (end of period) NAV POP NAV NAV NAV POP NAV Current dividend rate 3 4.33% 4.16% 3.69% 3.54% 4.05% 3.92% 4.54% Taxable equivalent 4 6.66 6.40 5.68 5.45 6.23 6.03 6.98 Current 30-day SEC yield 5 (with expense limitation) N/A 3.39 2.90 2.75 N/A 3.15 3.81 Taxable equivalent 4 N/A 5.22 4.46 4.23 N/A 4.85 5.86 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 4 Assumes maximum 35.00% federal tax rate for 2010. Results for investors subject to lower tax rates would not be asadvantageous. 5 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Total annual operating expenses for the fiscal year ended 9/30/09* 0.77% 1.40% 1.55% 1.05% 0.55% Annualized expense ratio for the six-month period ended9/30/10† 0.75% 1.38% 1.53% 1.03% 0.53% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects projected expenses under a new management contract effective 1/1/10 and a new expense arrangement. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financialhighlights. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in Putnam Tax Exempt Income Fund from April 1, 2010, to September 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns andexpenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000* $3.87 $7.11 $7.88 $5.31 $2.74 Ending value (after expenses) $1,057.90 $1,054.60 $1,053.60 $1,056.20 $1,059.00 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2010, use the following calculation method. To find the value of your investment on April 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000* $3.80 $6.98 $7.74 $5.22 $2.69 Ending value (after expenses) $1,021.31 $1,018.15 $1,017.40 $1,019.90 $1,022.41 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 13 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Sh are clas ses Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Com parativ e indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Barclays Capital Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in themarketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (PIL). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2010, the Contract Committee met several times with representatives of Putnam Management and in executive session to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 11, 2010 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management and sub-management contracts, effective July 1, 2010. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing such services, and  That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of fee arrangements in prior years. Consideration of implementation of strategic pricing initiative The Trustees were mindful that new management contracts had been implemented for all but a few funds at the beginning of 2010 as part of Putnam Managements strategic pricing initiative. These new management contracts reflected the implementation of more competitive fee levels for many funds, 15 complex-wide breakpoints for the open-end funds and performance fees for certain funds. The Trustees had approved these new management contracts on July 10, 2009 and submitted them to shareholder meetings of the affected funds in late 2009, where the contracts were in all cases approved by overwhelming majorities of the shares voted. Because the management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. The financial data available to the Committee reflected actual operations under the prior contracts; information was also available on a pro forma basis, adjusted to reflect the fees payable under the new management contracts. In light of the limited information available regarding operations under the new management contracts, in recommending the continuation of the new management contracts in June 2010, the Contract Committee relied to a considerable extent on its review of the financial information and analysis that formed the basis of the Boards approval of the new management contracts on July 10, 2009. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances  for example, changes in assets under management or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. As in the past, the Trustees continued to focus on the competitiveness of the total expense ratio of each fund. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called other expenses (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, taxes, brokerage commissions and extraordinary expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 71st percentile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 69th percentile in total expenses (less any applicable 12b-1 fees) as of December31, 2009 (the first percentile representing the least expensive funds and the 100th percentile the most expensive funds). The Trustees also considered that your fund ranked in the 32nd percentile in effective management fees, on a pro forma basis adjusted to reflect the impact of the strategic pricing initiative discussed above, as of December 31, 2009. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family 16 of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds have only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of actual experience. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules currently in place represented an appropriate sharing of economies of scale at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, and did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment processas measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with 17 various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during 2009. The Committee also noted the disappointing investment performance of a number of the funds for periods ended December 31, 2009 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including Putnam Managements continuing efforts to strengthen the equity research function, recent changes in portfolio managers, increased accountability of individual managers rather than teams, recent changes in Putnam Managements approach to incentive compensation, including emphasis on top quartile performance over a rolling three-year period, and the recent arrival of a new chief investment officer. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper General Municipal Debt Funds) for the one-year, three-year and five-year periods ended December 31, 2009 (the first percentile representing the best-performing funds and the 100th percentile the worst-performing funds): One-year period 32nd Three-year period 32nd Five-year period 30th Over the one-year, three-year and five-year periods ended December 31, 2009, there were 248, 221 and 204 funds, respectively, in your funds Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing; distribution The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policies commencing in 2010, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make 18 to Putnam Managements affiliates for investor or distribution services. In conjunction with the annual review of your funds management contract, the Trustees reviewed your funds investor servicing agreement with Putnam Investor Services, Inc. (PSERV) and its distributors contracts and distribution plans with Putnam Retail Management Limited Partnership (PRM), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 19 Other information for shareholders Important notice regarding Putnams privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if youve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section at putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2010, Putnam employees had approximately $319,000,000 and the Trustees had approximately $60,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 20 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 21 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Tax Exempt Income Fund: We have audited the accompanying statement of assets and liabilities of Putnam Tax Exempt Income Fund (the fund), including the funds portfolio, as of September 30, 2010, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the five years or periods in the period then ended. These financial statements and financial highlights are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September30, 2010 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Tax Exempt Income Fund as of September 30, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years or periods in the period then ended, in conformity with U.S.generally accepted accounting principles. Boston, Massachusetts November 11, 2010 22 The funds portfolio 9/30/10 Key to holdings abbreviations AGM Assured Guaranty Municipal Corporation FRN Floating Rate Notes AGO Assured Guaranty, Ltd. G.O. Bonds General Obligation Bonds AMBAC AMBAC Indemnity Corporation GNMA Coll. Government National Mortgage Cmnwlth. of PR Gtd. Commonwealth of Association Collateralized Puerto Rico Guaranteed LOC Letter of Credit COP Certificates of Participation NATL National Public Finance Guarantee Corp. FGIC Financial Guaranty Insurance Company PSFG Permanent School Fund Guaranteed FHA Insd. Federal Housing Administration Insured Radian Insd. Radian Group Insured FHLMC Coll. Federal Home Loan Mortgage SGI Syncora Guarantee, Inc. Corporation Collateralized U.S. Govt. Coll. U.S. Government Collateralized FNMA Coll. Federal National Mortgage VRDN Variable Rate Demand Notes AssociationCollateralized MUNICIPAL BONDS AND NOTES (97.8%)* Rating** Principal amount Value Alabama (1.0%) AL Hsg. Fin. Auth. Rev. Bonds (Single Fam. Mtge.), Ser. G, GNMA Coll., FNMA Coll., FHLMC Coll., 5 1/2s, 10/1/37 Aaa $1,875,000 $1,960,294 Courtland, Indl. Dev. Board Env. Impt. Rev. Bonds (Intl. Paper Co.), Ser. A, 5s, 11/1/13 BBB 1,500,000 1,638,585 Cullman Cnty., Hlth. Care Auth. Rev. Bonds (Cullman Regl. Med. Ctr.), Ser. A, 7s, 2/1/36 Baa3 5,000,000 5,316,500 Selma, Indl. Dev. Board Rev. Bonds (Gulf Opportunity Zone Intl. Paper Co.), Ser. A, 6 1/4s, 11/1/33 BBB 3,500,000 3,839,885 Alaska (0.1%) AK State Hsg. Fin. Corp. Rev. Bonds, Ser. A, 4.4s, 12/1/31 Aaa 925,000 942,483 Arizona (1.9%) Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.), Ser. A, 7 5/8s, 12/1/29 B+/P 3,850,000 3,903,284 Cochise Cnty., Indl. Dev. Auth. Rev. Bonds (Sierra Vista Regl. Hlth. Ctr.), Ser. A, 6.2s, 12/1/21 BBB+/P 5,430,000 5,947,479 Coconino Cnty., Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co. - Navajo), Ser. A, 5 1/8s, 10/1/32 Baa3 2,000,000 2,002,120 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), 5 1/8s, 5/15/40 A 3,500,000 3,575,775 Maricopa Cnty., Poll. Control Rev. Bonds (El Paso Elec. Co.), Ser. A, 7 1/4s, 2/1/40 Baa2 3,300,000 3,851,496 Mesa, Util. Syst. Rev. Bonds, FGIC, NATL, 7 1/4s, 7/1/12 AA 3,635,000 4,018,892 Yavapai Cnty., Indl. Dev. Auth. Rev. Bonds (Yavapai Regl. Med. Ctr.), Ser. A, 6s, 8/1/33 Baa2 500,000 509,805 23 MUNICIPAL BONDS AND NOTES (97.8%)* cont. Rating** Principal amount Value Arkansas (%) Fayetteville, Sales & Use Tax Cap. Impt. Rev. Bonds, Ser. A, AGM, 4s, 11/1/21 AAA $180,000 $189,819 California (9.8%) Bay Area Toll Auth. of CA Rev. Bonds (San Francisco Bay Area), Ser. F-1, 5s, 4/1/39 AA 5,000,000 5,258,000 CA Edl. Fac. Auth. Rev. Bonds (Scripps College), 5s, 8/1/31 A1 500,000 503,050 (Lutheran U.), Ser. C, 5s, 10/1/24 Baa1 1,215,000 1,232,520 CA Hsg. Fin. Agcy. Rev. Bonds (Home Mtge.), Ser. K, 4 3/4s, 8/1/36 A 5,750,000 4,987,838 CA Infrastructure & Econ. Dev. Bank Rev. Bonds (Science Ctr. Phase II), Ser. B, FGIC, 5s, 5/1/23 A 640,000 660,051 CA Muni. Fin. Auth. COP (Cmnty. Hosp. Central CA), 5 1/4s, 2/1/37 Baa2 4,100,000 3,946,947 CA State G.O. Bonds 6 1/2s, 4/1/33 A1 10,000,000 11,768,700 5 3/4s, 4/1/31 A1 15,000,000 16,443,750 5.6s, 3/1/36 A1 2,500,000 2,689,025 5 1/2s, 3/1/40 A1 10,300,000 10,976,607 5 1/4s, 3/1/30 A1 2,240,000 2,353,344 5s, 11/1/30 A1 5,000 5,037 5s, 10/1/29 A1 9,000,000 9,356,670 FGIC, 5s, 6/1/26 A1 5,000,000 5,226,950 CA State Dept. of Wtr. Resources Rev. Bonds (Central Valley), Ser. AE, 5s, 12/1/29 AAA 7,500,000 8,329,200 CA State Pub. Wks. Board Rev. Bonds Ser. I-1, 6 1/8s, 11/1/29 A2 2,000,000 2,199,160 Ser. A-1, 6s, 3/1/35 A2 2,400,000 2,572,632 Chula Vista, Indl. Dev. Rev. Bonds (San Diego Gas), Ser. B, 5s, 12/1/27 Aa3 200,000 207,162 Golden State Tobacco Securitization Corp. Rev. Bonds (Tobacco Settlement), Ser. B, AMBAC, FHLMC Coll., FNMA Coll., 5s, 6/1/38 (Prerefunded 6/1/13) Aaa 530,000 589,705 Lompoc, Hlth. Care Dist. G.O. Bonds (Election of 2005), Ser. B, SGI 5s, 8/1/29 A1 1,285,000 1,296,025 5s, 8/1/28 A1 1,125,000 1,140,143 Los Angeles, Unified School Dist. G.O. Bonds, Ser. I, 5s, 7/1/26 Aa2 5,000,000 5,520,600 M-S-R Energy Auth. Rev. Bonds, Ser. A, 6 1/2s, 11/1/39 A 2,250,000 2,647,980 Port Oakland, Rev. Bonds, Ser. L, FGIC, NATL 5 3/8s, 11/1/27 A2 7,930,000 8,049,822 5 3/8s, 11/1/27 (Prerefunded 11/1/12) A2 990,000 1,081,169 Riverside Cnty., Asset Leasing Corp. Leasehold Rev. Bonds (Riverside Cnty. Hosp.), NATL, zero %, 6/1/25 A2 4,000,000 1,793,200 Sacramento, City Fin. Auth. Tax Alloc. Bonds, Ser. A, FGIC, NATL, zero %, 12/1/22 A 7,500,000 3,706,950 24 MUNICIPAL BONDS AND NOTES (97.8%)* cont. Rating** Principal amount Value California cont. San Francisco, City & Cnty. Arpt. Comm. Rev. Bonds (Intl. Arpt.), Ser. F, 5s, 5/1/40 A1 $1,750,000 $1,805,020 Solano, Cmnty. College Dist. G.O. Bonds (Election of 2002), Ser. B, FGIC, zero %, 8/1/26 Aa3 9,560,000 4,282,784 Colorado (1.4%) CO Hlth. Fac. Auth. Rev. Bonds (Valley View Assn.), 5 1/4s, 5/15/42 BBB 1,500,000 1,452,720 (Evangelical Lutheran), 5 1/4s, 6/1/22 A3 1,000,000 1,028,470 (Evangelical Lutheran), 5s, 6/1/16 A3 1,000,000 1,074,720 CO Pub. Hwy. Auth. Rev. Bonds (E-470 Pub. Hwy.), Ser. C1, NATL, 5 1/2s, 9/1/24 A 1,750,000 1,805,983 CO Springs, Hosp. Rev. Bonds 6 3/8s, 12/15/30 A3 2,520,000 2,553,970 6 3/8s, 12/15/30 (Prerefunded 12/15/10) A3 2,480,000 2,533,543 6 1/4s, 12/15/33 A3 3,000,000 3,223,080 E-470 Pub. Hwy. Auth. Rev. Bonds, Ser. A, NATL, zero %, 9/1/34 A 13,000,000 3,020,160 Regl. Trans. Dist. Rev. Bonds (Denver Trans. Partners), 6s, 1/15/41 Baa3 750,000 790,763 Connecticut (0.6%) CT State Dev. Auth. Rev. Bonds (Mystic Marine Life Aquarium), Ser. A, 4 5/8s, 5/1/37 A+ 2,500,000 2,267,600 CT State Dev. Auth. 1st. Mtg. Gross Rev. Hlth. Care Rev. Bonds (Elim Street Park Baptist, Inc.), 5.85s, 12/1/33 BBB+ 650,000 633,854 CT State Dev. Auth. Poll. Control Rev. Bonds (Western MA Electric Co.), Ser. A, 5.85s, 9/1/28 Baa2 3,000,000 3,031,860 Hamden, Fac. Rev. Bonds (Whitney Ctr.), Ser. B, 6 1/8s, 1/1/14 BB/P 1,000,000 1,006,810 Delaware (0.1%) DE St. Econ. Dev. Auth. Rev. Bonds (Delmarva Pwr.), 5.4s, 2/1/31 BBB+ 1,700,000 1,789,913 District of Columbia (0.7%) DC G.O. Bonds, Ser. A, AGM, 5s, 6/1/26 AAA 5,005,000 5,351,346 DC Ballpark Rev. Bonds, Ser. B-1, FGIC, 5s, 2/1/25 A 1,035,000 1,077,570 Metro. Washington, Arpt. Auth. Dulles Toll Rd. Rev. Bonds (Metrorail), Ser. A, zero %, 10/1/37 Baa1 11,000,000 2,116,950 Florida (8.5%) Brevard Cnty., Hlth. Care Fac. Auth. Rev. Bonds (Health First, Inc.), 7s, 4/1/39 A3 4,000,000 4,536,040 Cape Coral, Wtr.& Swr. Rev. Bonds, AMBAC, 5s, 10/1/26 A1 2,500,000 2,587,525 Escambia Cnty., Hlth. Fac. Auth. Rev. Bonds (Baptist Hosp., Inc.), Ser. A, 5 3/4s, 8/15/29 Baa1 2,500,000 2,597,025 25 MUNICIPAL BONDS AND NOTES (97.8%)* cont. Rating** Principal amount Value Florida cont. FL Hsg. Fin. Corp. Rev. Bonds (Homeowner Mtge.), Ser. 7, AGM, 6s, 1/1/21 AAA $200,000 $200,734 Ser. G, 5 3/4s, 1/1/37 Aa1 1,210,000 1,284,669 (Noahs Landing Apts.), Ser. H-1, AGM, 5 3/8s, 12/1/41 AAA 1,710,000 1,714,514 (Homeowner Mtge.), Ser. 1, GNMA Coll., FNMA Coll., FHLMC Coll., 5s, 1/1/36 Aa1 865,000 884,463 (Homeowner Mtge.), Ser. 2, GNMA Coll, FNMA Coll, FHLMC Coll., 4.95s, 7/1/37 Aa1 1,340,000 1,358,720 (Homeowner Mtge.), Ser. 1, GNMA Coll., FNMA Coll., FHLMC Coll., 4.3s, 7/1/15 Aa1 265,000 269,563 (Homeowner Mtge.), Ser. 1, GNMA Coll., FNMA Coll., FHLMC Coll., 4.2s, 7/1/14 Aa1 265,000 271,903 (Homeowner Mtge.), Ser. 1, GNMA Coll., FNMA Coll., FHLMC Coll., 4.1s, 7/1/13 Aa1 230,000 235,196 (Homeowner Mtge.), Ser. 1, GNMA Coll., FNMA Coll., FHLMC Coll., 4.1s, 1/1/13 Aa1 210,000 213,906 (Homeowner Mtge.), Ser. 1, GNMA Coll., FNMA Coll., FHLMC Coll., 4s, 7/1/12 Aa1 165,000 167,769 FL State Muni. Pwr. Agcy. Rev. Bonds, Ser. A, 5s, 10/1/31 A1 3,300,000 3,450,249 Flagler Cnty., School Board COP, Ser. A, AGM, 5s, 8/1/19 AAA 500,000 533,675 Halifax, Hosp. Med. Ctr. Rev. Bonds, Ser. A, U.S. Govt. Coll., 7 1/4s, 10/1/29 (Prerefunded 10/1/10) AAA/F 7,030,000 7,170,600 Hernando Cnty., Rev. Bonds (Criminal Justice Complex Fin.), FGIC, NATL, 7.65s, 7/1/16 A 18,500,000 22,224,605 Highlands Cnty., Hlth. Fac. Auth. Rev. Bonds (Adventist Sunbelt), Ser. A, 6s, 11/15/31 (Prerefunded 11/15/11) AAA/P 1,000,000 1,070,570 Hillsborough Cnty., Cmnty. Investment Tax Rev. Bonds, AMBAC, 5s, 5/1/24 AA+ 1,250,000 1,325,888 Hillsborough Cnty., Indl. Dev. Auth. Poll. Control Mandatory Put Bonds (9/1/13) (Tampa Elec. Co.), Ser. B, 5.15s, 9/1/25 Baa1 1,125,000 1,231,200 (3/15/12) AMBAC, 5s, 12/1/34 Baa1 1,350,000 1,412,667 Kissimmee, Util. Auth. Rev. Bonds, AGM, 5 1/4s, 10/1/18 Aa3 2,270,000 2,461,679 Lee Cnty., Rev. Bonds, SGI, 5s, 10/1/25 Aa2 5,500,000 5,805,305 Lee Cnty., Indl. Dev. Auth. Hlth. Care Fac. Rev. Bonds (Cypress Cove Hlth. Pk.), Ser. A, 6 3/8s, 10/1/25 BB/P 2,500,000 2,038,050 Leesburg, Cap. Impt. Rev. Bonds, FGIC, 5 1/4s, 10/1/27 A1 1,600,000 1,665,872 Miami Beach, Hlth. Fac. Auth. Hosp. Rev. Bonds (Mount Sinai Med. Ctr.), Ser. A 6.8s, 11/15/31 Ba1 1,000,000 1,012,540 6.7s, 11/15/19 Ba1 3,700,000 3,788,208 Miami-Dade Cnty., G.O. Bonds (Parks Program), NATL, 5s, 11/1/25 Aa2 5,000,000 5,305,100 26 MUNICIPAL BONDS AND NOTES (97.8%)* cont. Rating** Principal amount Value Florida cont. Miami-Dade Cnty., Expressway Auth. Toll Syst. Rev. Bonds, Ser. B, FGIC, 5 1/4s, 7/1/26 A $3,000,000 $3,161,880 North Broward, Hosp. Dist. Rev. Bonds, 6s, 1/15/31 (Prerefunded 1/15/11) A2 235,000 241,084 Orange Cnty., Hlth. Fac. Auth. Rev. Bonds (Orlando Regl. Hlth. Care), Ser. A, NATL, 6 1/4s, 10/1/18 A2 3,000,000 3,506,850 Palm Coast Pk. Cmnty. Dev. Dist. Special Assmt. Bonds, 5.7s, 5/1/37 D/P 285,000 171,593 South Broward, Hosp. Dist. Rev. Bonds, NATL, 4 3/4s, 5/1/28 Aa3 2,000,000 2,140,600 South Village, Cmnty. Dev. Dist. Rev. Bonds, Ser. A, 5.7s, 5/1/35 B/P 465,000 350,015 St. Lucie Cnty., School Board COP, Ser. A, AGM, 5s, 7/1/23 AAA 4,300,000 4,438,632 Sumter Cnty., School Dist. Rev. Bonds (Multi-Dist. Loan Program), AGM, 7.15s, 11/1/15 (Escrowed to maturity) AAA 4,800,000 6,023,520 Sunrise, Util. Syst. Rev. Bonds, AMBAC 5.2s, 10/1/22 AA 3,405,000 3,777,813 5.2s, 10/1/22 (Escrowed to maturity) AA 2,590,000 3,145,296 Tolomato, Cmnty. Dev. Dist. Special Assmt. Bonds, 5.4s, 5/1/37 BB/P 100,000 80,404 Verandah, West Cmnty. Dev. Dist. Rev. Bonds (Cap. Impt.), Ser. A, 6 5/8s, 5/1/33 BB/P 885,000 886,743 Georgia (1.2%) Atlanta, Wtr. & Waste Wtr. Rev. Bonds, Ser. A, 6 1/4s, 11/1/39 A1 4,500,000 5,102,640 Cherokee Cnty., Wtr. & Swr. Auth. Rev. Bonds, Ser. 06, AGM, 5s, 8/1/25 AAA 500,000 559,985 Forsyth Cnty., Hosp. Auth. Rev. Bonds (Baptist Hlth. Care Syst.), U.S. Govt. Coll., 6 1/4s, 10/1/18 (Escrowed to maturity) AAA 845,000 994,472 GA State Private College & U. Auth. Rev. Bonds (Emory U.), Ser. B, 5s, 9/1/29 Aa2 2,250,000 2,531,903 Main St. Natural Gas, Inc. Rev. Bonds (GA Gas), Ser. A, 5 1/2s, 9/15/21 A+ 370,000 396,070 Marietta, Dev. Auth. Rev. Bonds (U. Fac.  Life U., Inc.), 7s, 6/15/39 Ba3 3,450,000 3,475,979 Richmond Cnty., Dev. Auth. Rev. Bonds (Amt.-Intl. Paper Co.), Ser. A, 6 1/4s, 2/1/25 BBB 1,950,000 1,977,398 Illinois (3.0%) Chicago, OHare Intl. Arpt. Rev. Bonds, Ser. F, 5s, 1/1/40 A1 3,700,000 3,776,590 Chicago, Waste Wtr. Transmission VRDN, Ser. C-2, 0.3s, 1/1/39 VMIG1 1,850,000 1,850,000 Chicago, Wtr. Rev. Bonds, AGM, 5s, 11/1/25 AAA 4,750,000 5,261,243 Cook Cnty., G.O. Bonds, Ser. B, NATL, 5s, 11/15/29 Aa2 1,250,000 1,315,300 27 MUNICIPAL BONDS AND NOTES (97.8%)* cont. Rating** Principal amount Value Illinois cont. IL Edl. Fac. Auth. Rev. Bonds (Northwestern U.), 5s, 12/1/33 Aaa $2,250,000 $2,365,718 IL Fin. Auth. Rev. Bonds (Rush U. Med. Ctr.), Ser. A, 7 1/4s, 11/1/38 A3 350,000 397,037 (Rush U. Med. Ctr.), Ser. B, 7 1/4s, 11/1/38 A3 2,520,000 2,858,663 (Silver Cross Hosp. & Med. Ctr.), 7s, 8/15/44 BBB 5,500,000 6,182,880 (IL Rush U. Med Ctr.), Ser. C, 6 5/8s, 11/1/39 A3 1,075,000 1,179,039 (Roosevelt U.), 6 1/2s, 4/1/39 Baa2 4,000,000 4,304,160 (Elmhurst Memorial), Ser. A, 5 5/8s, 1/1/37 Baa1 1,000,000 975,140 (Newman Foundation), Radian Insd., 5s, 2/1/32 A/P 3,000,000 2,657,970 IL State G.O. Bonds, AGM, 5s, 1/1/21 AAA 3,000,000 3,232,050 IL State Toll Hwy. Auth. Rev. Bonds, Ser. A-1, AGM, 5s, 1/1/22 AAA 1,000,000 1,090,350 Indiana (2.7%) Anderson, Econ. Dev. Rev. Bonds (Anderson U.), 5s, 10/1/24 BBB/F 965,000 969,236 IN Bk. Special Program Gas Rev. Bonds, Ser. A, 5 1/4s, 10/15/21 Aa3 6,150,000 6,692,553 IN Hlth. Fac. Fin. Auth. Rev. Bonds (Cmnty. Hosp.), Ser. A, AMBAC, 5s, 5/1/24 A 2,500,000 2,545,875 IN Hlth. Fac. Fin. Auth. VRDN (Fayette Memorial Hosp. Assn.), Ser. A, 0.33s, 10/1/32 A1+ 1,485,000 1,485,000 IN State Fin. Auth. VRDN, Ser. A-2, 0.3s, 2/1/37 VMIG1 5,450,000 5,450,000 IN State Fin. Auth. Edl. Fac. Rev. Bonds (Valparaiso U.), 5s, 10/1/27 A2 1,405,000 1,472,454 IN State Fin. Auth. Edl. Fac. VRDN (Depauw U.), Ser. A, 0.27s, 7/1/36 VMIG1 500,000 500,000 Ser. A-1, 0.3s, 2/1/37 VMIG1 2,750,000 2,750,000 IN U. Rev. Bonds (IN U. Fac.), AMBAC, 5 1/4s, 11/15/23 Aaa 700,000 769,286 Indianapolis, Arpt. Auth. Rev. Bonds (Federal Express Corp.), 5.1s, 1/15/17 Baa2 4,500,000 4,844,565 Jasper Cnty., Indl. Poll. Control Rev. Bonds AMBAC, 5.7s, 7/1/17 Baa2 2,500,000 2,783,050 NATL, 5.6s, 11/1/16 A 2,750,000 3,050,685 Jasper Hosp. Auth. Rev. Bonds (Memorial Hosp.), 5 1/2s, 11/1/32 A 500,000 501,430 Iowa (0.9%) IA Fin. Auth. Rev. Bonds (Single Fam. Mtge.), Ser. D, GNMA Coll., FNMA Coll., 5s, 1/1/36 Aaa 235,000 242,327 IA Fin. Auth. Hlth. Care Fac. Rev. Bonds (Care Initiatives), 9 1/4s, 7/1/25 (Prerefunded 7/1/11) AAA 7,095,000 7,692,044 IA Fin. Auth. Hlth. Fac. Rev. Bonds (Care Initiatives), Ser. A, 5 1/2s, 7/1/21 BB+ 2,500,000 2,328,725 Tobacco Settlement Auth. of IA Rev. Bonds, Ser. C, 5 3/8s, 6/1/38 BBB 750,000 592,665 28 MUNICIPAL BONDS AND NOTES (97.8%)* cont. Rating** Principal amount Value Kansas (0.5%) KS State Dev. Fin. Auth. Rev. Bonds, Ser. K, NATL 5 1/4s, 11/1/26 Aa2 $1,355,000 $1,526,787 5 1/4s, 11/1/25 Aa2 1,620,000 1,828,656 KS State Dev. Fin. Auth. Hlth. Fac. Rev. Bonds (Stormont-Vail Hlthcare, Inc.), Ser. L, NATL, 5 1/8s, 11/15/32 A2 1,260,000 1,292,760 Lenexa, Hlth. Care Rev. Bonds (LakeView Village), Ser. C, 6 7/8s, 5/15/32 (Prerefunded 5/15/12) AAA 500,000 556,645 Lenexa, Hlth. Care Fac. Rev. Bonds, 5 1/2s, 5/15/39 BB+/P 1,500,000 1,275,345 Kentucky (0.8%) KY Econ. Dev. Fin. Auth. Rev. Bonds (Louisville Arena), Ser. A-1, AGO, 6s, 12/1/42 AAA 3,500,000 3,808,245 KY Econ. Dev. Fin. Auth. Hlth. Syst. Rev. Bonds (Norton Hlth. Care), Ser. A, 6 5/8s, 10/1/28 A/F 245,000 247,960 Louisville & Jefferson Cnty., Metro. Govt. Hlth. Syst. Rev. Bonds (Norton Hlth. Care, Inc.), 5s, 10/1/30 A 4,000,000 4,020,520 Louisville/Jefferson Cnty., Metro. Govt. College Rev. Bonds (Bellarmine U.), Ser. A, 6s, 5/1/38 Baa2 855,000 885,960 Owen Cnty., Wtr. Wks. Syst. Rev. Bonds (American Wtr. Co.), Ser. A, 6 1/4s, 6/1/39 BBB+ 1,000,000 1,107,610 Louisiana (0.6%) LA Pub. Fac. Auth. Rev. Bonds (Entergy LA LLC), 5s, 6/1/30 A 5,000,000 5,004,150 Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. 01-B, 5 1/2s, 5/15/30 BBB 2,275,000 2,297,181 Maine (%) ME Hlth. & Higher Edl. Fac. Auth. Rev. Bonds, Ser. C, AGM, 5 3/4s, 7/1/30 AAA 50,000 50,586 Maryland (0.3%) MD Econ. Dev. Corp. Poll. Control Rev. Bonds (Potomac Electric Power Co.), 6.2s, 9/1/22 A 1,100,000 1,302,301 MD State Hlth. & Higher Edl. Fac. Auth. Rev. Bonds (WA Cnty. Hosp.) 6s, 1/1/43 BBB 1,590,000 1,647,351 5 3/4s, 1/1/38 BBB 1,000,000 1,025,460 Massachusetts (4.3%) MA Dev. Fin. Agcy. Rev. Bonds, Ser. A, NATL, 5 1/2s, 1/1/11 A 1,500,000 1,510,920 MA Edl. Fin. Auth. Rev. Bonds, Ser. B, 5.7s, 1/1/31 AA 5,425,000 5,609,450 MA State Dept. Trans. Rev. Bonds (Metro Hwy. Syst.), Ser. B, 5s, 1/1/37 A 6,750,000 7,012,710 MA State Dev. Fin. Agcy. Rev. Bonds (Sabis Intl.), Ser. A, 8s, 4/15/39 BBB 920,000 1,046,804 (Wheelock College), Ser. C, 5 1/4s, 10/1/29 BBB 3,300,000 3,383,325 29 MUNICIPAL BONDS AND NOTES (97.8%)* cont. Rating** Principal amount Value Massachusetts cont. MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Civic Investments/HPHC), Ser. A, 9s, 12/15/15 (Prerefunded 12/15/12) AAA/P $625,000 $713,131 (Jordan Hosp.), Ser. E, 6 3/4s, 10/1/33 BB 2,950,000 2,969,706 (UMass Memorial), Ser. C, 6 5/8s, 7/1/32 Baa1 4,750,000 4,810,373 (UMass Memorial), Ser. C, 6 1/2s, 7/1/21 Baa1 900,000 918,072 (Berkshire Hlth. Syst.), Ser. E, 6 1/4s, 10/1/31 BBB+ 1,000,000 1,018,810 (Hlth. Care Syst.-Covenant Hlth.), 6s, 7/1/31 A/F 1,065,000 1,089,623 (Suffolk U.), Ser. A, 5 3/4s, 7/1/39 Baa2 4,000,000 4,221,560 (Baystate Med. Ctr.), Ser. I, 5 3/4s, 7/1/36 A+ 2,000,000 2,212,320 (Springfield College), 5 5/8s, 10/15/40 Baa1 1,000,000 1,041,260 (Caritas Christian Oblig. Group), Ser. A, 5 5/8s, 7/1/20 Baa2 1,745,000 1,747,530 (Springfield College), 5 1/2s, 10/15/31 Baa1 600,000 631,368 (Milton Hosp.), Ser. D, 5 3/8s, 7/1/35 BB 450,000 357,444 (Care Group), Ser. B-2, NATL, 5 3/8s, 2/1/26 A 1,050,000 1,101,471 (Sterling & Francine Clark), Ser. A, 5s, 7/1/36 Aa2 3,305,000 3,512,851 (Northeastern U.), Ser. A, 5s, 10/1/35 A2 4,100,000 4,317,423 MA State Hlth. & Edl. Fac. Auth. VRDN (Harvard U.), Ser. R, 0.22s, 11/1/49 VMIG1 275,000 275,000 MA State Port Auth. Rev. Bonds, 13s, 7/1/13 AAA/P 2,800,000 3,407,656 Michigan (2.3%) Detroit, G.O. Bonds Ser. A-1, AMBAC, 5 1/4s, 4/1/24 BB 500,000 425,575 (Cap. Impt.), Ser. A-1, 5s, 4/1/15 BB 3,120,000 3,022,562 Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B, AGM, 6 1/4s, 7/1/36 AAA 4,040,000 4,462,867 Flint, Hosp. Bldg. Auth. Rev. Bonds (Hurley Med. Ctr.), 7 3/8s, 7/1/35 Ba1 2,500,000 2,633,550 Garden City, Hosp. Fin. Auth. Rev. Bonds (Garden City Hosp.), Ser. A, 5 3/4s, 9/1/17 Ba1 535,000 534,952 MI State Hosp. Fin. Auth. Rev. Bonds Ser. A, 6 1/8s, 6/1/39 A1 2,500,000 2,747,025 (Henry Ford Hlth. Syst.), Ser. A, 5 1/4s, 11/15/46 A1 8,160,000 8,081,174 (Chelsea Cmnty. Hosp. Oblig.), 5s, 5/15/25 (Prerefunded 5/15/15) AAA 915,000 1,067,375 MI State Strategic Fund Mandatory Put Bonds (6/2/14) (Dow Chemical), Ser. A-1, 6 3/4s, 12/1/28 Baa3 700,000 785,883 MI State Strategic Fund, Ltd. Mandatory Put Bonds (6/1/13) (Dow Chemical), 5 1/2s, 12/1/28 Baa3 3,500,000 3,715,145 MI State Strategic Fund, Ltd. VRDN (Detroit Symphony), Ser. A, 0.33s, 6/1/31 (LaSalle Bank Midwest (LOC)) A1 750,000 750,000 Minnesota (1.2%) Arden Hills, Hsg. & Hlth. Care Facs. VRDN (Presbyterian Homes), Ser. A, 0.33s, 9/1/29 A1+ 2,260,000 2,260,000 Douglas Cnty., Gross Hlth. Care Fac. Rev. Bonds (Douglas Cnty. Hosp.), Ser. A, 6 1/4s, 7/1/38 BBB- 1,600,000 1,705,440 30 MUNICIPAL BONDS AND NOTES (97.8%)* cont. Rating** Principal amount Value Minnesota cont. Minneapolis, Rev. Bonds (National Marrow Donor Program), 4 7/8s, 8/1/25 BBB $2,000,000 $2,007,220 MN Agricultural & Econ. Dev. Board Rev. Bonds (Evangelical Lutheran), 6s, 2/1/27 A3 1,625,000 1,662,928 MN State Higher Ed. Fac. Auth. VRDN (St. Olaf College), Ser. 5-M1, 0.33s, 10/1/32 VMIG1 3,000,000 3,000,000 MN State Hsg. Fin. Agcy. Rev. Bonds (Res. Hsg.), Ser. H, 4.3s, 1/1/13 Aa1 595,000 614,349 St. Paul, Hsg. & Redev. Auth. Hlth. Care Fac. Rev. Bonds (HealthPartners Oblig. Group), 5 1/4s, 5/15/36 A3 2,155,000 2,087,074 St. Paul, Hsg. & Redev. Auth. Hosp. Rev. Bonds (Healtheast), 6s, 11/15/35 Ba1 1,250,000 1,230,788 Winona, Hlth. Care Fac. Rev. Bonds (Winona Hlth. Oblig. Group), Ser. A, 6s, 7/1/34 BBB 500,000 506,610 Mississippi (0.4%) MS Bus. Fin. Corp. Poll. Control Rev. Bonds (Syst. Energy Resources, Inc.), 5 7/8s, 4/1/22 BBB 3,000,000 3,008,250 MS Home Corp. Rev. Bonds (Single Fam. Mtge.) Ser. G, GNMA Coll., FNMA Coll., 6.7s, 11/1/29 Aaa 620,000 639,400 Ser. B-2, GNMA Coll., FNMA Coll., 6.45s, 12/1/33 Aaa 1,420,000 1,505,569 Missouri (0.7%) MO State Hlth. & Edl. Fac. Auth. Rev. Bonds (Washington U. (The)), Ser. A, 5 3/8s, 3/15/39 Aaa 2,250,000 2,502,518 MO State Hlth. & Edl. Fac. Auth. VRDN (Deaconess Long-term Care), Ser. B, 0.3s, 5/15/30 VMIG1 1,400,000 1,400,000 (Washington U. (The)), Ser. D, 0.26s, 9/1/30 VMIG1 4,500,000 4,500,000 MO State Hsg. Dev. Comm. Mtge. Rev. Bonds (Single Fam. Homeowner Loan), Ser. B-1, GNMA Coll., FNMA Coll., 7.45s, 9/1/31 AAA 170,000 179,552 (Single Fam. Home Ownership Loan), Ser. A-1, GNMA Coll., FNMA Coll., 6 3/4s, 3/1/34 AAA 175,000 183,155 Nebraska (%) Central Plains, Energy Rev. Bonds (NE Gas No. 1), Ser. A, 5 1/4s, 12/1/18 BB+ 370,000 389,780 Nevada (1.6%) Clark Cnty., Arpt. Rev. Bonds, Ser. A-1, AMBAC, 5s, 7/1/27 Aa3 10,000,000 10,033,300 Clark Cnty., Indl. Dev. Rev. Bonds (Southwest Gas Corp.), Ser. A, AMBAC, 5 1/4s, 7/1/34 Baa2 7,570,000 7,508,456 Clark Cnty., Local Impt. Dist. Special Assmt. Bonds (No. 142), 6.1s, 8/1/18 BB+/P 1,645,000 1,648,816 New Hampshire (0.8%) NH Higher Edl. & Hlth. Fac. Auth. Rev. Bonds (Rivermead at Peterborough), 5 3/4s, 7/1/28 BB+/P 1,000,000 929,540 NH Hlth. & Ed. Fac. Auth. Rev. Bonds (Hlth. Care Syst.-Covenant Hlth.), 6 1/8s, 7/1/31 (Prerefunded 1/1/12) A 4,000,000 4,297,440 31 MUNICIPAL BONDS AND NOTES (97.8%)* cont. Rating** Principal amount Value New Hampshire cont. NH Hlth. & Ed. Fac. Auth. VRDN (Dartmouth College), Ser. B, 0.29s, 6/1/41 VMIG1 $2,500,000 $2,500,000 NH State Bus. Fin. Auth. Rev. Bonds (Elliot Hosp. Oblig. Group), Ser. A, 6 1/8s, 10/1/39 Baa1 2,000,000 2,084,820 New Jersey (5.3%) Middlesex Cnty., Impt. Auth. Lease Rev. Bonds (Perth Amboy Muni. Complex), FGIC, NATL, 5s, 3/15/31 BBB/P 3,500,000 3,460,135 NJ Econ. Dev. Auth. Rev. Bonds (Cedar Crest Village, Inc.), Ser. A, U.S. Govt. Coll., 7 1/4s, 11/15/31 (Prerefunded 11/15/11) AAA/F 3,150,000 3,421,436 (MSU Student Hsg.), 5 7/8s, 6/1/42 Baa3 3,840,000 4,040,448 (Cigarette Tax), 5 1/2s, 6/15/24 BBB 9,750,000 9,755,363 (School Fac. Construction), Ser. AA, 5 1/4s, 12/15/33 Aa3 5,500,000 5,966,730 (Motor Vehicle), Ser. A, NATL, 5s, 7/1/27 A 7,000,000 7,377,160 NJ Econ. Dev. Auth. Wtr. Fac. Rev. Bonds (NJ Amern Wtr. Co.), Ser. B, 5.6s, 11/1/34 A2 2,000,000 2,107,440 (American Wtr. Co.), Ser. D, 4 7/8s, 11/1/29 ### A2 1,100,000 1,105,621 NJ Hlth. Care Fac. Fin. Auth. Rev. Bonds (St. Joseph Hlth. Care Syst.), 6 5/8s, 7/1/38 BBB 6,250,000 6,595,000 (St. Peters U. Hosp.), 5 3/4s, 7/1/37 Baa2 3,000,000 3,052,140 (Holy Name Hosp.), 5s, 7/1/36 Baa2 3,000,000 2,755,890 NJ State Rev. Bonds (Trans. Syst.), Ser. C, AMBAC, zero %, 12/15/24 Aa3 8,760,000 4,492,741 NJ State Higher Ed. Assistance Auth. Rev. Bonds (Student Loan), Ser. A, 5 5/8s, 6/1/30 AA 2,250,000 2,406,353 NJ State Tpk. Auth. Rev. Bonds, Ser. E, 5 1/4s, 1/1/40 A+ 3,000,000 3,238,950 Tobacco Settlement Fin. Corp. Rev. Bonds 6 3/4s, 6/1/39 (Prerefunded 6/1/13) Aaa 2,000,000 2,320,080 6 3/8s, 6/1/32 (Prerefunded 6/1/13) Aaa 1,775,000 2,000,461 6 1/8s, 6/1/42 (Prerefunded 6/1/12) Aaa 1,600,000 1,748,752 New Mexico (0.3%) Farmington, Poll. Control Rev. Bonds (San Juan), Ser. B, 4 7/8s, 4/1/33 Baa3 2,110,000 1,998,276 U. of NM Rev. Bonds (Hosp. Mtg.), AGM, FHA Insd., 5s, 1/1/24 AAA 2,000,000 2,145,520 New York (6.2%) Long Island, Pwr. Auth. NY Elec. Syst. Rev. Bonds, Ser. D, NATL, 5s, 9/1/20 A 500,000 555,740 Metro. Trans. Auth. Dedicated Tax Rev. Bonds, Ser. A, 5 1/2s, 11/15/39 AA 2,000,000 2,207,420 Nassau Cnty., Indl. Dev. Agcy. Rev. Bonds (North Shore Hlth. Syst.), Ser. C, 5 5/8s, 11/1/10 Baa1 140,000 140,461 NY City, Indl. Dev. Agcy. Rev. Bonds (Queens Baseball Stadium  Pilot), AMBAC, 5s, 1/1/23 Ba1 300,000 302,697 NY City, Indl. Dev. Agcy. Special Arpt. Fac. Rev. Bonds (Airis JFK I LLC), Ser. A, 6s, 7/1/27 BBB 10,510,000 10,421,296 32 MUNICIPAL BONDS AND NOTES (97.8%)* cont. Rating** Principal amount Value New York cont. NY City, Indl. Dev. Agcy. Special Fac. Rev. Bonds (British Airways PLC), 5 1/4s, 12/1/32 BB $200,000 $161,252 NY State Dorm. Auth. Rev. Bonds (Construction City U. Syst.), Ser. A, 6s, 7/1/20 Aa3 10,900,000 13,248,405 (City U.), Ser. A, 5 3/4s, 7/1/18 Aa3 12,485,000 14,627,301 (Winthrop-U. Hosp. Assn.), Ser. A, 5 1/2s, 7/1/32 Baa1 600,000 609,840 (Winthrop Nassau U.), 5 1/2s, 7/1/23 Baa1 750,000 769,065 (State U. Edl. Fac.), Ser. A, 5 1/2s, 5/15/19 Aa3 23,100,000 27,460,356 (Brooklyn Law School), Ser. B, SGI, 5 3/8s, 7/1/22 Baa1 1,000,000 1,054,670 (Rochester Inst. of Tech.), Ser. A, AMBAC, 5 1/4s, 7/1/19 A1 285,000 330,631 NY State Dorm. Auth. Personal Income Tax Rev. Bonds (Ed.), Ser. B, 5 3/4s, 3/15/36 AAA 500,000 583,615 NY State Energy Research & Dev. Auth. Fac. Mandatory Put Bonds (10/1/12), 4.7s, 6/1/36 A3 500,000 501,330 Orange Cnty., Indl. Dev. Agcy. Rev. Bonds (Arden Hill Care Ctr. Newburgh), Ser. C, 7s, 8/1/31 B/P 750,000 660,713 Port Auth. NY & NJ Special Oblig. Rev. Bonds (Kennedy Intl. Arpt.  5th Installment), 6 3/4s, 10/1/19 BB+/P 2,200,000 2,185,392 (Kennedy Intl. Arpt.  4th Installment), 6 3/4s, 10/1/11 BB+/P 75,000 75,278 North Carolina (1.5%) NC Eastern Muni. Pwr. Agcy. Syst. Rev. Bonds Ser. C, 6 3/4s, 1/1/24 A 1,250,000 1,537,500 AMBAC, 6s, 1/1/18 Baa1 7,000,000 8,514,520 NC Hsg. Fin. Agcy. FRN (Homeownership), Ser. 26, Class A, 5 1/2s, 1/1/38 Aa2 690,000 715,358 NC Med. Care Cmnty. Hlth. Care Fac. Rev. Bonds (Deerfield), Ser. A, 6s, 11/1/33 BBB+/F 2,345,000 2,389,883 NC Med. Care Comm. Retirement Fac. Rev. Bonds (First Mtge.-Forest at Duke), 6 3/8s, 9/1/32 (Prerefunded 9/1/12) AAA/P 3,000,000 3,307,800 NC Muni. Pwr. Agcy. Rev. Bonds (No. 1, Catawba Elec.), Ser. A 5 1/2s, 1/1/13 A2 135,000 149,241 5 1/2s, 1/1/13 (Escrowed to maturity) A2 65,000 72,134 NC State Muni. Pwr. Agcy. Rev. Bonds (No. 1, Catawba Elec.), Ser. A, 5s, 1/1/30 A2 1,200,000 1,267,908 Ohio (5.6%) American Muni. Pwr.  Ohio, Inc. Rev. Bonds (Prairie State Energy Campus), Ser. A, 5s, 2/15/38 A1 5,000,000 5,085,900 Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A-2 5 3/4s, 6/1/34 BBB 32,100,000 24,562,599 5 1/8s, 6/1/24 BBB 4,910,000 4,216,757 Cleveland, Parking Fac. Rev. Bonds, AGM, 5 1/4s, 9/15/22 AAA 600,000 659,274 Hamilton Cnty., Swr. Syst. Rev. Bonds (Metro. Swr. Dist.), Ser. A, NATL, 5s, 12/1/28 AA+ 6,130,000 6,627,879 33 MUNICIPAL BONDS AND NOTES (97.8%)* cont. Rating** Principal amount Value Ohio cont. Lorain Cnty., Hosp. Rev. Bonds (Catholic), Ser. C-2, AGM, 5s, 4/1/24 AAA $5,000,000 $5,331,250 Midview, Local School Dist. COP (Elementary School Bldg. Fac.), 5 1/4s, 11/1/30 A1 3,500,000 3,664,150 Montgomery Cnty., VRDN (Miami Valley Hosp.), Ser. B, 0.32s, 11/15/24 VMIG1 800,000 800,000 OH State Higher Edl. Fac. Mandatory Put Bonds (7/1/15) (Kenyon College), 4.95s, 7/1/37 A1 5,300,000 5,851,730 OH State Higher Edl. Fac. Rev. Bonds (Case Western Reserve U.), 5 1/2s, 10/1/22 (Prerefunded 10/1/12) AA- 1,000,000 1,099,250 OH State Higher Edl. Fac. Commn. Rev. Bonds (U. Hosp. Hlth. Syst.), Ser. 09-A, 6 3/4s, 1/15/39 A2 5,000,000 5,374,550 OH State U. Rev. Bonds, Ser. A, 5s, 12/1/27 Aa1 1,000,000 1,114,590 Scioto Cnty., Hosp. Rev. Bonds (Southern Med. Ctr.), 5 1/2s, 2/15/28 A2 5,000,000 5,227,200 Oklahoma (1.3%) OK Hsg. Fin. Agcy. Single Fam. Rev. Bonds (Homeownership Loan), Ser. B, 4.2s, 9/1/25 Aaa 500,000 492,735 OK State Cap. Impt. Auth. State Facs. Auth. VRDN (Higher Ed.) Ser. D4, 0.32s, 7/1/34 VMIG1 7,200,000 7,200,000 Ser. D1, 0.32s, 7/1/31 VMIG1 1,800,000 1,800,000 OK State Tpk. Auth. VRDN, Ser. E, 0.3s, 1/1/28 VMIG1 4,700,000 4,700,000 Tulsa, Arpt. Impt. Trust Rev. Bonds, Ser. A, 5 3/8s, 6/1/24 A3 2,200,000 2,306,260 Oregon (0.2%) OR Hlth. Sciences U. Rev. Bonds, Ser. A, 5 3/4s, 7/1/39 A2 2,000,000 2,163,820 OR State Hsg. & Cmnty. Svcs. Dept. Rev. Bonds (Single Fam. Mtge.), Ser. J, 4.7s, 7/1/30 Aa2 435,000 442,682 Pennsylvania (2.6%) Allegheny Cnty., Hosp. Dev. Auth. Rev. Bonds (UPMC Hlth.), Ser. B, NATL, 6s, 7/1/24 Aa3 2,210,000 2,601,590 (Hlth. Syst.-West PA), Ser. A, 5 3/8s, 11/15/40 BB 6,550,000 5,002,432 Allegheny Cnty., Sanitation Auth. Swr. Rev. Bonds, NATL 5 1/2s, 12/1/30 A1 150,000 151,874 5 1/2s, 12/1/30 (Prerefunded 12/1/10) A 850,000 864,467 Chester Cnty., Hlth. & Ed. Fac. Auth. Rev. Bonds (Jenners Pond, Inc.), 7 1/4s, 7/1/24 (Prerefunded 7/1/12) AAA/P 500,000 564,210 Cumberland Cnty., Muni. Auth. Rev. Bonds (Presbyterian Homes Oblig.), Ser. A 5 1/4s, 1/1/19 BBB+ 1,465,000 1,533,679 5.15s, 1/1/18 BBB+ 665,000 693,076 East Stroudsburg, Area School Dist. G.O. Bonds, AGM, 5s, 9/1/27 Aa3 5,500,000 6,041,475 34 MUNICIPAL BONDS AND NOTES (97.8%)* cont. Rating** Principal amount Value Pennsylvania cont. Erie, Higher Ed. Bldg. Auth. Rev. Bonds (Mercyhurst College), 5 1/2s, 3/15/38 BBB $1,275,000 $1,328,206 Franklin Cnty., Indl. Dev. Auth. Rev. Bonds (Chambersburg Hosp.), 5 3/8s, 7/1/42 A2 1,000,000 1,029,330 Montgomery Cnty., Indl. Dev. Auth. Wtr. Fac. Rev. Bonds (Aqua PA, Inc.), Ser. A, 5 1/4s, 7/1/42 AA 3,250,000 3,353,968 PA Rev. Bonds (Philadelphia Biosolids Fac.), 6 1/4s, 1/1/32 BBB+/F 500,000 544,975 PA Econ. Dev. Fin. Auth. Rev. Bonds (Amtrak), Ser. A , 6 1/4s, 11/1/31 A1 1,000,000 1,016,980 PA Hsg. Fin. Agcy. Rev. Bonds (Single Fam. Mtge.), Ser. 110B, 4 3/4s, 10/1/39 ### AA+ 2,500,000 2,503,600 PA State Higher Edl. Fac. Auth. Rev. Bonds (Edinboro U. Foundation), 6s, 7/1/43 Baa3 1,000,000 1,031,880 Philadelphia, Hosp. & Higher Ed. Fac. Auth. Rev. Bonds (Graduate Hlth. Syst.), 7 1/4s, 7/1/11 (In default)  D/P 5,415,577 1,625 Pittsburgh & Allegheny Cnty., Passports & Exhib. Auth. Hotel Rev. Bonds, AGM, 5s, 2/1/35 ### AAA 3,000,000 3,098,580 West Shore, Area Hosp. Auth. Rev. Bonds (Holy Spirit Hosp.), 6 1/4s, 1/1/32 BBB 500,000 503,310 Puerto Rico (5.6%) Cmnwlth. of PR, G.O. Bonds Ser. B, 6s, 7/1/39 A3 7,000,000 7,598,430 Ser. C-7, NATL, 6s, 7/1/27 A 500,000 546,465 Ser. A, 5 1/4s, 7/1/22 A3 850,000 898,595 Cmnwlth. of PR, Aqueduct & Swr. Auth. Rev. Bonds, Ser. A, 6s, 7/1/44 Baa1 3,400,000 3,663,126 Cmnwlth. of PR, Elec. Pwr. Auth. Rev. Bonds Ser. XX, 5 1/4s, 7/1/40 A3 3,000,000 3,141,870 Ser. TT, 5s, 7/1/37 A3 5,000,000 5,068,100 Ser. RR, FGIC, 5s, 7/1/23 A 4,395,000 4,633,209 Cmnwlth. of PR, Govt. Dev. Bank Rev. Bonds, Ser. B, 5s, 12/1/13 A3 250,000 271,618 Cmnwlth. of PR, Hwy. & Trans. Auth. Rev. Bonds, Ser. K 5s, 7/1/17 A3 2,900,000 3,085,687 5s, 7/1/13 A3 500,000 537,690 Cmnwlth. of PR, Indl. Tourist Edl. Med. & Env. Control Facs. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Baa3 250,000 252,045 (Auxilio Mutuo Oblig. Group), Ser. A, NATL, 6 1/4s, 7/1/16 A 3,015,000 3,026,638 Cmnwlth. of PR, Muni. Fin. Agcy. G.O. Bonds, Ser. A, 5 1/4s, 8/1/24 A3 750,000 782,010 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.) Ser. M, Cmnwlth. of PR Gtd., 6 1/4s, 7/1/31 A3 1,895,000 2,256,016 Ser. P, Cmnwlth. of PR Gtd., 6 1/8s, 7/1/23 A3 8,000,000 9,016,320 Ser. I, Cmnwlth. of PR Gtd., 5s, 7/1/36 A3 2,220,000 2,231,100 35 MUNICIPAL BONDS AND NOTES (97.8%)* cont. Rating** Principal amount Value Puerto Rico cont. Cmnwlth. of PR, Pub. Fin. Corp. Rev. Bonds, Ser. A, AMBAC, 5 1/4s, 8/1/30 Baa1 $175,000 $180,451 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds Ser. A, 6s, 8/1/42 A1 15,000,000 16,576,350 Ser. C, 5 1/4s, 8/1/41 A1 4,500,000 4,728,780 Ser. A, NATL, zero %, 8/1/43 Aa3 350,000 49,483 U. of PR Rev. Bonds, Ser. P, 5s, 6/1/24 (Puerto Rico) Baa1 1,000,000 1,026,670 South Carolina (0.9%) Berkeley Cnty., School Dist. Rev. Bonds (Installment Lease Securing Assets for Ed.), 5 1/8s, 12/1/30 A1 5,000,000 5,209,750 Florence Cnty., Hosp. Rev. Bonds (McLeod Regl. Med. Ctr.), Ser. A, AGM, 5 1/4s, 11/1/23 AAA 2,500,000 2,647,100 SC Hsg. Fin. & Dev. Auth. Mtge. Rev. Bonds, Ser. A-2, AMBAC, 5s, 7/1/35 Aa1 875,000 902,291 SC Jobs Econ. Dev. Auth. Hosp. Fac. Rev. Bonds (Palmetto Hlth.) Ser. A, 7 3/8s, 12/15/21 (Prerefunded 12/15/10) AAA/P 800,000 826,736 Ser. C, 6s, 8/1/20 (Prerefunded 8/1/13) Baa1 1,115,000 1,269,405 Ser. C, 6s, 8/1/20 (Prerefunded 8/1/13) Baa1 135,000 153,695 South Dakota (0.1%) SD Hsg. Dev. Auth. Rev. Bonds (Home Ownership Mtge.), Ser. J, 4.55s, 5/1/18 AAA 1,000,000 1,046,970 Tennessee (1.4%) Johnson City, Hlth. & Edl. Fac. Board Hosp. Rev. Bonds (First Mtge. Mountain States Hlth.), Ser. A, 7 1/2s, 7/1/25 (Prerefunded 7/1/12) Baa1 5,000,000 5,578,150 (Mountain States Hlth. Alliance), 6s, 7/1/38 Baa1 4,550,000 4,792,970 Memphis-Shelby Cnty., Arpt. Auth. Rev. Bonds (Federal Express Corp.), 5.05s, 9/1/12 Baa2 2,000,000 2,115,380 Shelby Cnty., Hlth. Edl. & Hsg. Fac. Hosp. Board Rev. Bonds (Methodist Hlth. Care) 6 1/2s, 9/1/26 (Prerefunded 9/1/12) AAA 310,000 344,097 6 1/2s, 9/1/26 (Prerefunded 9/1/12) AAA 190,000 210,898 TN Energy Acquisition Corp. Gas Rev. Bonds, Ser. A, 5 1/4s, 9/1/20 BB+ 4,000,000 4,208,080 Texas (12.2%) Abilene, Hlth. Fac. Dev. Corp. Rev. Bonds (Sears Methodist Retirement), Ser. A 7s, 11/15/33 B+/P 715,000 656,942 5 7/8s, 11/15/18 B+/P 4,250,000 4,022,795 Aldine, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG 5s, 2/15/25 Aaa 2,000,000 2,223,880 5s, 2/15/24 Aaa 2,000,000 2,233,680 36 MUNICIPAL BONDS AND NOTES (97.8%)* cont. Rating** Principal amount Value Texas cont. Angleton, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 5s, 2/15/30 Aaa $4,095,000 $4,452,125 Beaumont, Indpt. School Dist. G.O. Bonds (School Bldg.), AGO, 5 1/8s, 2/15/30 AAA 2,550,000 2,804,210 Brazoria Cnty., Brazos River Harbor Naval Dist. Env. FRN (Dow Chemical Co.), Ser. A-4, 5.95s, 5/15/33 BBB 1,100,000 1,143,153 Brazos, Harbor Indl. Dev. Corp. Env. Fac. Mandatory Put Bonds (5/1/28) (Dow Chemical), 5.9s, 5/1/38 BBB 3,450,000 3,590,657 Cypress-Fairbanks, Indpt. School Dist. G.O. Bonds (Schoolhouse), PSFG, 5s, 2/15/24 Aaa 625,000 702,650 Dallas Cnty., Util. & Reclamation Dist. G.O. Bonds, Ser. B, AMBAC, 5 3/8s, 2/15/29 A3 9,500,000 9,753,935 Dallas, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 6s, 2/15/27 Aaa 3,260,000 3,870,761 Edgewood, Indpt. School Dist. Bexar Cnty. G.O. Bonds, Ser. A, PSFG, 5s, 2/15/29 Aaa 1,035,000 1,087,806 Harris Cnty., Hlth. Fac. Dev. Corp. VRDN (Texas Childrens), Ser. B-1, 0.3s, 10/1/29 VMIG1 5,335,000 5,335,000 La Porte, Indpt. School Dist. G.O. Bonds (Schoolhouse), AGO, 5s, 2/15/26 AAA 570,000 628,607 La Vernia, Higher Ed. Fin. Corp. Rev. Bonds (Kipp Inc.), Ser. A, 6 3/8s, 8/15/44 BBB 1,700,000 1,816,603 Laredo, Intl., Toll Bridge Rev. Bonds, Ser. B, AGM, 5s, 10/1/16 AAA 750,000 846,435 Leander, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, zero %, 8/15/19 AAA 5,000,000 3,648,550 Lower CO River Auth. Rev. Bonds Ser. A, 7 1/4s, 5/15/37 A1 2,000,000 2,239,840 5 3/4s, 5/15/37 A1 1,200,000 1,269,444 5 3/4s, 5/15/28 A1 2,000,000 2,171,380 Mansfield, Indpt. School Dist. G.O. Bonds, PSFG, 5s, 2/15/27 Aaa 3,630,000 3,935,392 Matagorda Cnty., Poll. Control Rev. Bonds (Dist. No. 1), Ser. A, AMBAC, 4.4s, 5/1/30 Baa2 2,250,000 2,109,353 Mission Cons., Indpt. School Dist. G.O. Bonds, PSFG, 5s, 2/15/23 Aaa 840,000 922,160 Montgomery Cnty., G.O. Bonds, Ser. A, AGM, 5s, 3/1/21 AAA 1,750,000 1,945,563 North TX Thruway Auth. Rev. Bonds Ser. A, 5 5/8s, 1/1/33 A2 3,000,000 3,219,720 Ser. A, NATL, 5 1/8s, 1/1/28 A2 5,000,000 5,276,200 Ser. D, AGO, zero %, 1/1/28 AAA 11,620,000 4,860,762 North TX, Thruway Auth. Rev. Bonds Ser. A, 6s, 1/1/25 A2 5,200,000 5,861,596 (Toll 2nd Tier), Ser. F, 5 3/4s, 1/1/38 A3 2,750,000 2,907,933 North TX, Thruway Auth. stepped-coupon Rev. Bonds, zero %, (6 1/2s, 1/1/15), 2043  A2 9,700,000 8,255,670 37 MUNICIPAL BONDS AND NOTES (97.8%)* cont. Rating** Principal amount Value Texas cont. Paris, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 5s, 2/15/25 Aaa $1,000,000 $1,111,940 Pharr, San Juan - Alamo, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 5s, 2/1/30 Aaa 400,000 439,524 Round Rock, Indpt. School Dist. G.O. Bonds (School Bldg.), 5s, 8/1/33 Aaa 500,000 545,190 Sam Rayburn Muni. Pwr. Agcy. Rev. Bonds, 6s, 10/1/21 Baa2 1,400,000 1,443,820 San Antonio, Arpt. Syst. Rev. Bonds, AGM, 5 1/4s, 7/1/32 AAA 1,415,000 1,444,644 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (TX Hlth. Resource), Ser. D, 0.29s, 11/15/19 VMIG1 3,885,000 3,885,000 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. Retirement Fac. Rev. Bonds (Buckner Retirement Svcs., Inc.) 5 1/4s, 11/15/27 A 1,000,000 1,015,350 5 1/4s, 11/15/22 A 2,500,000 2,606,725 Tarrant Cnty., Hosp. Dist. Rev. Bonds, NATL, 5 1/2s, 8/15/19 Aa3 1,870,000 1,938,779 TX Muni. Gas Acquisition & Supply Corp. I Rev. Bonds, Ser. A, 5 1/4s, 12/15/26 A2 5,000,000 5,109,350 TX Private Activity Surface Trans. Corp. Rev. Bonds (NTE Mobility), 6 7/8s, 12/31/39 BBB/F 1,650,000 1,794,986 TX State G.O. Bonds (Trans. Comm. Mobility Fund), 4 3/4s, 4/1/27 Aaa 5,000,000 5,402,150 TX State Rev. Bonds, 6.2s, 9/30/11 AA+ 6,000,000 6,075,060 TX State Affordable Hsg. Corp. Single Fam. Mtge. Rev. Bonds (Professional Ed. Home Loan), Ser. A-3, FHLMC Coll., GNMA Coll., FNMA Coll., 5.6s, 2/1/39 Aaa 1,586,044 1,637,828 TX State Indl. Dev. Corp. Rev. Bonds (Arco Pipelines Co.), 7 3/8s, 10/1/20 A2 4,000,000 4,684,800 TX State Tpk. Auth. Rev. Bonds (Central Texas Tpk. Syst.), Ser. A, AMBAC, 5 1/2s, 8/15/39 Baa1 1,000,000 1,007,300 TX State, Trans. Comm. Rev. Bonds, 5s, 4/1/26 Aaa 7,585,000 8,371,640 Victoria, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 5s, 2/15/24 Aaa 3,375,000 3,761,066 Victoria, Util. Syst. Rev. Bonds, AMBAC, 5s, 12/1/27 AA- 3,960,000 4,293,828 Utah (0.5%) Salt Lake City, Hosp. Rev. Bonds (IHC Hosp. Inc.), Ser. A, 8 1/8s, 5/15/15 (Escrowed to maturity) AAA 3,225,000 3,759,802 AMBAC, 6 3/4s, 5/15/20 (Escrowed to maturity) AAA/P 1,900,000 1,905,320 Vermont (0.1%) VT Hsg. Fin. Agcy. Rev. Bonds Ser. 22, AGM, 5s, 11/1/34 AAA 215,000 217,393 (Single Fam.), Ser. 23, AGM, 5s, 5/1/34 AAA 430,000 434,786 38 MUNICIPAL BONDS AND NOTES (97.8%)* cont. Rating** Principal amount Value Virginia (3.0%) Chesterfield Cnty., Econ. Dev. Auth. Poll. Control Rev. Bonds (VA Elec. & Pwr.), Ser. A, 5s, 5/1/23 A $1,575,000 $1,731,839 Henrico Cnty., Econ. Dev. Auth. Res. Care Fac. Rev. Bonds (United Methodist), Ser. A, 6 1/2s, 6/1/22 BB+/P 4,750,000 4,814,743 Henrico Cnty., Indl. Dev. Auth. Rev. Bonds, AGM, 5.929s, 8/23/27 AAA 19,400,000 21,614,898 Prince William Cnty., Indl. Dev. Auth. Hosp. Rev. Bonds (Potomac Hosp. Corp.), 5.35s, 10/1/36 Baa1 1,740,000 1,756,652 WA Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Mountain States Hlth. Alliance), Ser. C, 7 3/4s, 7/1/38 Baa1 6,100,000 7,082,100 Washington (2.6%) Cowlitz Cnty., Pub. Util. Rev. Bonds (Dist. No. 1 Production Syst.), FGIC 5s, 9/1/25 A1 695,000 726,268 5s, 9/1/24 A1 615,000 644,489 Tobacco Settlement Auth. of WA Rev. Bonds, 6 1/2s, 6/1/26 BBB 1,140,000 1,176,788 WA State G.O. Bonds Ser. D, AGM, 5s, 1/1/28 AAA 8,320,000 8,953,318 (Motor Vehicle Fuel), Ser. B, NATL, 5s, 7/1/24 Aa1 5,270,000 5,737,291 WA State Hlth. Care Fac. Auth. Rev. Bonds (WA Hlth. Svcs.), 7s, 7/1/39 Baa2 1,250,000 1,366,775 (Catholic Hlth. Initiatives), Ser. D, 6 3/8s, 10/1/36 Aa2 7,050,000 7,989,483 Ser. B, NATL, 5s, 2/15/27 A 2,415,000 2,343,951 (Kadlec Med. Ctr.), Ser. A, AGO, 5s, 12/1/21 AAA 3,000,000 3,168,810 WA State Hsg. Fin. Comm. Rev. Bonds (Single Family Program), Ser. 2A, GNMA Coll., FNMA Coll., 5s, 12/1/25 Aaa 455,000 463,945 West Virginia (1.0%) Econ. Dev. Auth. Lease Rev. Bonds (Correctional Juvenile Safety), Ser. A, NATL, 5s, 6/1/29 Aa2 6,200,000 6,370,376 Mason Cnty., Poll. Control (Appalachian Pwr. Co. Project), Ser. L, 5 1/2s, 10/1/11 Baa2 2,000,000 2,027,040 Pleasants Cnty., Poll. Control Rev. Bonds (Allegheny), Ser. F, 5 1/4s, 10/15/37 BBB 2,500,000 2,517,475 WV Econ. Dev. Auth. Solid Waste Disp. Fac. Rev. Bonds (Appalachian Pwr. Co.), Ser. A, 5 3/8s, 12/1/38 Baa2 1,000,000 1,025,580 Wisconsin (1.2%) Badger, Tobacco Settlement Asset Securitization Corp. Rev. Bonds 7s, 6/1/28 (Prerefunded 6/1/12) Aaa 1,000,000 1,104,730 6 3/8s, 6/1/32 (Prerefunded 6/1/12) Aaa 5,615,000 6,145,393 WI State Rev. Bonds, Ser. A, 6s, 5/1/27 Aa3 3,500,000 4,174,520 WI State Hlth. & Edl. Fac. Auth. Rev. Bonds (Prohealth Care, Inc.), 6 5/8s, 2/15/39 A1 3,000,000 3,331,740 39 MUNICIPAL BONDS AND NOTES (97.8%)* cont. Rating** Principal amount Value Wyoming (0.8%) Campbell Cnty., Solid Waste Fac. Rev. Bonds (Basin Elec. Pwr. Co-op), Ser. A, 5 3/4s, 7/15/39 A1 $3,000,000 $3,319,650 Gillette, Poll. Control VRDN, 0.27s, 1/1/18 A1+ 1,900,000 1,900,000 WY Muni. Pwr. Agcy. Pwr. Supply Rev. Bonds, Ser. A 5 1/2s, 1/1/38 A2 2,800,000 2,994,348 5 1/2s, 1/1/33 A2 1,410,000 1,520,543 Total municipal bonds and notes (cost $1,129,488,690) PREFERRED STOCKS (0.6%)* Rating** Shares Value MuniMae Tax Exempt Bond Subsidiary, LLC 144A Ser. A, 7.50% cum. pfd. Baa1 5,680,349 $5,291,075 MuniMae Tax Exempt Bond Subsidiary, LLC 144A Ser. B, 7 3/4s cum. pfd. Baa2 2,000,000 1,640,100 Total preferred stocks (cost $7,680,349) TOTAL INVESTMENTS Total investments (cost $1,137,169,039) Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from October 1, 2009 through September 30, 2010 (the reporting period). * Percentages indicated are based on net assets of $1,234,987,813. ** The Moodys, Standard & Poors or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. The rating of an insured security represents what is believed to be the most recent rating of the insurers claims-paying ability available at the close of the reporting period and does not reflect any subsequent changes. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. Security ratings are defined in the Statement of Additional Information.  Non-income-producing security.   The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ### When-issued securities (Note 1). 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB, FRN, Mandatory Put Bonds and VRDN are the current interest rates at the close of the reporting period. The dates shown parenthetically on Mandatory Put Bonds represents the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represents the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Health care 20.5% State government 16.7 Utilities 13.0 40 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reportingperiod: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $ $1,208,362,542 $ Preferred stocks  6,931,175  Totals by level $ $ The accompanying notes are an integral part of these financial statements. 41 Statement of assets and liabilities 9/30/10 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,137,169,039) $1,215,293,717 Cash 750,757 Interest and other receivables 18,268,563 Receivable for shares of the fund sold 1,365,241 Receivable for investments sold 16,192,347 Total assets LIABILITIES Distributions payable to shareholders 1,245,751 Payable for investments purchased 11,674,550 Payable for shares of the fund repurchased 2,357,647 Payable for compensation of Manager (Note 2) 448,619 Payable for investor servicing fees (Note 2) 49,411 Payable for custodian fees (Note 2) 6,712 Payable for Trustee compensation and expenses (Note 2) 301,518 Payable for administrative services (Note 2) 2,480 Payable for distribution fees (Note 2) 664,002 Other accrued expenses 132,122 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,191,277,862 Distributions in excess of net investment income (Note 1) (481,213) Accumulated net realized loss on investments (Note 1) (33,933,514) Net unrealized appreciation of investments 78,124,678 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,168,501,214 divided by 134,153,896 shares) $8.71 Offering price per class A share (100/96.00 of $8.71)* $9.07 Net asset value and offering price per class B share ($10,560,883 divided by 1,212,280 shares)** $8.71 Net asset value and offering price per class C share ($32,627,417 divided by 3,739,661 shares)** $8.72 Net asset value and redemption price per class M share ($6,217,220 divided by 711,925 shares) $8.73 Offering price per class M share (100/96.75 of $8.73)*** $9.02 Net asset value, offering price and redemption price per class Y share ($17,081,079 divided by 1,958,677 shares) $8.72 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. *** On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 42 Statement of operations Year ended 9/30/10 INTEREST INCOME EXPENSES Compensation of Manager (Note 2) $5,455,808 Investor servicing fees (Note 2) 631,331 Custodian fees (Note 2) 19,546 Trustee compensation and expenses (Note 2) 88,539 Administrative services (Note 2) 56,800 Distribution fees  Class A (Note 2) 2,435,989 Distribution fees  Class B (Note 2) 113,377 Distribution fees  Class C (Note 2) 279,887 Distribution fees  Class M (Note 2) 29,818 Other 329,262 Fees waived and reimbursed by Manager (Note 2) (142,462) Total expenses Expense reduction (Note 2) (3,217) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (1,313,363) Net unrealized appreciation of investments during the year 16,122,546 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 43 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 9/30/10 Year ended 9/30/09 Operations: Net investment income $54,294,140 $54,269,670 Net realized loss on investments (1,313,363) (15,369,400) Net unrealized appreciation of investments 16,122,546 107,509,448 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Taxable net investment income Class A (26,533) (511,803) Class B (357) (11,209) Class C (641) (8,105) Class M (140) (2,289) Class Y (128) (1,022) From tax-exempt net investment income Class A (51,283,561) (51,926,311) Class B (520,479) (867,191) Class C (1,042,140) (772,958) Class M (252,826) (228,574) Class Y (501,565) (129,097) Increase in capital from settlement payments 2,605 22,929 Redemption fees (Note 1) 347 1,284 Increase (decrease) from capital share transactions (Note 4) 8,987,792 (71,397,628) Total increase in net assets NET ASSETS Beginning of year 1,210,522,116 1,189,944,372 End of year (including distributions in excess of net investment income of $481,213 and $617,026, respectively) The accompanying notes are an integral part of these financial statements. 44 This page left blank intentionally. 45 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) on investments operations income distributions fees a reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) Class A September 30, 2010 .39 .10 (.38)   a,d .75 e 4.59 e 13.09 September 30, 2009 .38 .68 (.38)   a,f,g .82 e 4.88 e 19.16 September 30, 2008 .38 (.72) (.38)   .82 4.49 45.59 September 30, 2007 .37 (.16) (.36)   .79 4.26 24.58 September 30, 2006 .37 (.05) (.37)   .79 4.28 12.41 Class B September 30, 2010 .34 .10 (.33)   a,d 1.39 e 3.96 e 13.09 September 30, 2009 .34 .68 (.34)   a,f,g 1.46 e 4.27 e 19.16 September 30, 2008 .34 (.73) (.33)   1.46 3.85 45.59 September 30, 2007 .32 (.16) (.31)   1.44 3.61 24.58 September 30, 2006 .32 (.05) (.32)   1.44 3.63 12.41 Class C September 30, 2010 .32 .11 (.32)   a,d 1.54 e 3.79 e 13.09 September 30, 2009 .32 .68 (.32)   a,f,g 1.61 e 4.07 e 19.16 September 30, 2008 .31 (.72) (.31)   1.61 3.71 45.59 September 30, 2007 .30 (.16) (.29)   1.59 3.46 24.58 September 30, 2006 .30 (.04) (.31)   1.59 3.48 12.41 Class M September 30, 2010 .37 .10 (.36)   a,d 1.04 e 4.30 e 13.09 September 30, 2009 .36 .68 (.36)   a,f,g 1.11 e 4.58 e 19.16 September 30, 2008 .36 (.72) (.36)   1.11 4.20 45.59 September 30, 2007 .35 (.16) (.34)   1.09 3.96 24.58 September 30, 2006 .35 (.05) (.35)   1.09 3.98 12.41 Class Y September 30, 2010 .41 .10 (.40)   a,d .54 e 4.74 e 13.09 September 30, 2009 .40 .69 (.40)   a,f,g .61 e 5.05 e 19.16 September 30, 2008 .30 (.70) (.30)   * .45* 3.52* 45.59 * Not annualized.  For the period January 2, 2008 (commencement of operations) to September 30, 2008. a Amount represents less than $0.01 per share. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects a non- recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Prudential Securities, Inc. which amounted to less than $0.01 per share outstanding as of March 30, 2010. e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses of each class for the periods ended September 30, 2010 and September 30, 2009 reflect a reduction of 0.01% and 0.01% of average net assets, respectively (Note 2). f Reflects a non- recurring reimbursement pursuant to a settlement between the SEC and Bear, Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to less than $0.01 per share outstanding as of May 21, 2009. g Reflects a non- recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to less than $0.01 per share outstanding as of June 23, 2009. The accompanying notes are an integral part of these financial statements. 46 47 Notes to financial statements 9/30/10 Note 1: Significant accounting policies Putnam Tax Exempt Income Fund (the fund) is a diversified Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek as high a level of current income exempt from federal income tax as Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC, believes is consistent with preservation of capital by investing mainly in intermediate to long-term investment-grade bonds. The fund offers class A, class B, class C, class M and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. The expenses for class A, class B, class C, and class M shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, and class M shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee applied on certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Effective August 2, 2010, a redemption fee will no longer apply to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from October 1, 2009 through September 30, 2010. A) Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. 48 B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Securities purchased or sold on a when-issued basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. C) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. D) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. E) Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At September 30, 2010, the fund had a capital loss carryover of $29,693,237 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $2,860,244 September 30, 2011 4,466,195 September 30, 2012 430,649 September 30, 2013 1,248,409 September 30, 2014 150,375 September 30, 2016 6,919,758 September 30, 2017 13,617,607 September 30, 2018 Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending September 30, 2011 $1,944,475 of losses recognized during the period November 1, 2009 to September 30, 2010. F) Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. These differences include temporary and/or permanent 49 differences of post-October loss deferrals, dividends payable, defaulted bond interest and straddle loss deferrals. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $529,957 to decrease undistributed net investment income and $2,605 to decrease paid-in-capital, with a decrease to accumulated net realized losses of $532,562. Unrealized appreciation $95,068,183 Unrealized depreciation (16,830,352) Net unrealized appreciation 78,237,831 Undistributed tax-exempt income 1,566,564 Undistributed ordinary income 81,459 Capital loss carryforward (29,693,237) Post-October loss (1,944,475) Cost for federal income tax purposes $1,137,055,886 Note 2: Management fee, administrative services and other transactions Effective January 1, 2010, the fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.590% of the first $5 billion, 0.540% of the next $5 billion, 0.490% of the next $10 billion, 0.440% of the next $10 billion, 0.390% of the next $50 billion, 0.370% of the next $50 billion, 0.360% of the next $100 billion, and 0.355% of any excess thereafter. Prior to January 1, 2010, the fund paid Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee was based on the lesser of an annual rate of 0.50% of the average net assets of the fund or the following annual rates expressed as a percentage of the fund’s average net assets: 0.60% of the first $500 million, 0.50% of the next $500 million, 0.45% of the next $500 million, 0.40% of the next $5 billion, 0.375% of the next $5 billion, 0.355% of the next $5 billion, 0.34% of the next $5 billion and 0.33% thereafter. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management has also contractually agreed, through July 31, 2010, to limit the management fee for the fund to an annual rate of 0.452% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $142,462 as a result of this limit. Effective January 30, 2010, Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. 50 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $3,217 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $897, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C and class M shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C and classM shares, respectively. The Trustees have approved payment by the fund at the annual rate of 0.85%, 1.00% and 0.50% of the average net assets for class B, class C and class M shares, respectively. For class A shares, the annual payment rate will equal the weighted average of (i) 0.20% on the net assets of the fund attributable to classA shares purchased and paid for prior to April 1, 2005 and (ii) 0.25% on all other net assets of the fund attributable to class A shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $129,965 and $1,486 from the sale of class A and class M shares, respectively, and received $8,076 and $3,814 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of class A shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $6,135 on class A redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $149,615,994 and $151,169,894, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/10 Year ended 9/30/09 Class A Shares Amount Shares Amount Shares sold 12,159,929 $103,404,330 15,189,319 $118,565,258 Shares issued in connection with reinvestment of distributions 4,054,880 34,436,333 4,446,594 34,953,273 16,214,809 137,840,663 19,635,913 153,518,531 Shares repurchased (16,560,567) (140,592,506) (29,262,173) (225,698,938) Net decrease 51 Year ended 9/30/10 Year ended 9/30/09 Class B Shares Amount Shares Amount Shares sold 249,497 $2,117,669 387,838 $3,030,193 Shares issued in connection with reinvestment of distributions 37,364 316,622 67,066 524,962 286,861 2,434,291 454,904 3,555,155 Shares repurchased (1,091,130) (9,256,368) (1,775,469) (13,858,634) Net decrease Year ended 9/30/10 Year ended 9/30/09 Class C Shares Amount Shares Amount Shares sold 1,476,883 $12,575,723 1,335,033 $10,492,316 Shares issued in connection with reinvestment of distributions 86,514 736,362 66,316 524,612 1,563,397 13,312,085 1,401,349 11,016,928 Shares repurchased (752,561) (6,382,523) (561,873) (4,372,026) Net increase Year ended 9/30/10 Year ended 9/30/09 Class M Shares Amount Shares Amount Shares sold 144,780 $1,223,990 238,172 $1,899,813 Shares issued in connection with reinvestment of distributions 23,435 199,511 23,504 185,462 168,215 1,423,501 261,676 2,085,275 Shares repurchased (164,500) (1,397,436) (212,910) (1,646,537) Net increase Year ended 9/30/10 Year ended 9/30/09 Class Y Shares Amount Shares Amount Shares sold 1,848,798 $15,734,911 724,433 $5,761,574 Shares issued in connection with reinvestment of distributions 36,845 314,830 12,869 101,401 1,885,643 16,049,741 737,302 5,862,975 Shares repurchased (520,011) (4,443,656) (234,808) (1,860,357) Net increase Note 5: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 6: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 52 Federal tax information (Unaudited) The fund has designated 99.95% of dividends paid from net investment income during the fiscal year as tax exempt for Federal income tax purposes. The Form 1099 that will be mailed to you in January 2011 will show the tax status of all distributions paid to your account in calendar 2010. 53 Shareholder meeting results (Unaudited) November 19, 2009 meeting At the meeting, each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Ravi Akhoury 114,890,773 4,023,631 Jameson A. Baxter 114,878,873 4,035,531 Charles B. Curtis 114,733,020 4,181,384 Robert J. Darretta 114,928,273 3,986,131 Myra R. Drucker 114,884,728 4,029,676 John A. Hill 114,810,977 4,103,427 Paul L. Joskow 114,923,608 3,990,796 Elizabeth T. Kennan* 114,795,141 4,119,263 Kenneth R. Leibler 114,878,676 4,035,728 Robert E. Patterson 114,969,819 3,944,585 George Putnam, III 114,913,297 4,001,107 Robert L. Reynolds 114,955,551 3,958,853 W. Thomas Stephens 114,903,772 4,010,632 Richard B. Worley 114,890,059 4,024,345 * Dr. Kennan retired from the Board of Trustees of the Putnam funds effective June 30, 2010. A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes Votes Broker for against Abstentions non-votes 75,911,539 3,581,246 3,485,447 35,936,172 A proposal to amend the funds agreement and declaration of trust with respect to duration of the trust was approved as follows: Votes Votes Broker for against Abstentions non-votes 76,730,711 2,671,109 3,576,412 35,936,172 All tabulations are rounded to the nearest whole number. 54 About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, Born 1955 a strategic consultant to domestic energy firms and direct a publicly held energy Trustee since 2010 investor in energy assets. Trustee, and Co-Chair of the company focused on Finance Committee, of Mount Holyoke College. Former natural gas and crude Chair and current board member of Girls Incorporated of oil in the United States; Metro Denver. Member of the Finance Committee, The UniSource Energy Childrens Hospital of Denver. Corporation, a publicly held provider of natural gas and electric service across Arizona; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment ASHTA Chemicals, Inc. Born 1943 firm. Chairman of Mutual Fund Directors Forum. Trustee since 1994 and Chairman Emeritus of the Board of Trustees of Mount Vice Chairman since 2005 Holyoke College. Charles B. Curtis President Emeritus of the Nuclear Threat Initiative, a Edison International; Born 1940 private foundation dealing with national security issues. Southern California Trustee since 2001 Senior Advisor to the United Nations Foundation. Senior Edison Advisor to the Center for Strategic and International Studies. Member of the Council on Foreign Relations and the National Petroleum Council. Robert J. Darretta Health Care Industry Advisor to Permira, a global private United-Health Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnsons Chief Financial Officer for a decade. Myra R. Drucker Vice Chair of the Board of Trustees of Sarah Lawrence Grantham, Mayo, Born 1948 College, and a member of the Investment Committee of Van Otterloo & Co., Trustee since 2004 the Kresge Foundation, a charitable trust. Advisor to the LLC, an investment Employee Benefits Investment Committee of The Boeing management company Company. Retired in 2009 as Chair of the Board of Trustees of Commonfund, a not-for-profit firm that manages assets for educational endowments and foundations. Until July 2010, Advisor to RCM Capital Management and member of the Board of Interactive Data Corporation. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman since 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. 55 Name Year of birth Position held Principal occupations during past five years Other directorships Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics and Management, and power services; Emeritus at the Massachusetts Institute of Technology Exelon Corporation, an (MIT). Prior to 2007, served as the Director of the Center energy company focused for Energy and Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of Englands largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanada Born 1942 Cascade, LLC, a paper, forest products, and timberland Corporation, an energy Trustee from 1997 to assets company, in December 2008. company focused on and since 2009 natural gas transmission and power services Richard B. Worley Managing Partner of Permit Capital LLC, an investment Neuberger Berman, Born 1945 management firm. Serves as a Trustee of the University of an investment Trustee since 2004 Pennsylvania Medical Center, the Robert Wood Johnson management firm Foundation, a philanthropic organization devoted to health-care issues, and the National Constitution Center. Also serves as a Director of the Colonial Williamsburg Foundation, a historical preservation organization, and as Chairman of the Philadelphia Orchestra Association. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2010, there were 104 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. * Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 56 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2004 Since 2004 Senior Managing Director, Putnam Investments Senior Vice President and Treasurer, and Putnam Management The Putnam Funds James P. Pappas (Born 1953) Steven D. Krichmar (Born 1958) Vice President Vice President and Principal Financial Officer Since 2004 Since 2002 Managing Director, Putnam Investments and Senior Managing Director, Putnam Investments Putnam Management and Putnam Management Judith Cohen (Born 1945) Janet C. Smith (Born 1965) Vice President, Clerk and Assistant Treasurer Vice President, Assistant Treasurer and Principal Since 1993 Accounting Officer Vice President, Clerk and Assistant Treasurer, Since 2007 The Putnam Funds Managing Director, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin Brands (2008 Managing Director, Putnam Investments and 2010); Senior Financial Analyst, Old Mutual Asset Putnam Management Management (20072008); Senior Financial Analyst, Putnam Investments (19992007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Managing Director, Putnam Investments, Assistant Treasurer and Proxy Manager Putnam Management and Putnam Since 2000 Retail Management Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager, Mark C. Trenchard (Born 1962) The Putnam Funds Vice President and BSA Compliance Officer Since 2002 Susan G. Malloy (Born 1957) Managing Director, Putnam Investments and Vice President and Assistant Treasurer Putnam Retail Management Since 2007 Managing Director, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 57 The Putnam family of funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Prior to September 30, 2010, the fund was known as Prior to January 1, 2010, the fund was known as Putnam Convertible Income-Growth Trust Putnam International New Opportunities Fund Equity Income Fund Multi-Cap Growth Fund George Putnam Balanced Fund Prior to September 1, 2010, the fund was known as Prior to September 30, 2010, the fund was known as Putnam New Opportunities Fund The George Putnam Fund of Boston Small Cap Growth Fund The Putnam Fund for Growth and Income Voyager Fund International Value Fund Prior to January 1, 2010, the fund was known as Blend Putnam International Growth and Income Fund Asia Pacific Equity Fund Multi-Cap Value Fund Capital Opportunities Fund Prior to September 1, 2010, the fund was known as Capital Spectrum Fund Putnam Mid Cap Value Fund Emerging Markets Equity Fund Small Cap Value Fund Equity Spectrum Fund Europe Equity Fund Income Global Equity Fund American Government Income Fund International Capital Opportunities Fund Diversified Income Trust International Equity Fund Floating Rate Income Fund Investors Fund Global Income Trust Multi-Cap Core Fund High Yield Advantage Fund Research Fund High Yield Trust Income Fund Money Market Fund* U.S. Government Income Trust * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 58 Tax-free income AMT-Free Municipal Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Tax-Free High Yield Fund State tax-free income funds: Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, and Pennsylvania Absolute Return Absolute Return 100 Fund Absolute Return 300 Fund Absolute Return 500 Fund Absolute Return 700 Fund Global Sector Global Consumer Fund Global Energy Fund Global Financials Fund Global Health Care Fund Global Industrials Fund Global Natural Resources Fund Global Sector Fund Global Technology Fund Global Telecommunications Fund Global Utilities Fund Asset allocation Income Strategies Fund Putnam Asset Allocation Funds  three investment portfolios that spread your money across a variety of stocks, bonds, and money market investments. The three portfolios: Asset Allocation: Balanced Portfolio Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio Putnam RetirementReady® Putnam RetirementReady Funds  10 investment portfolios that offer diversification among stocks, bonds, and money market instruments and adjust to become more conservative over time based on a target date for withdrawing assets. The 10 funds: Putnam RetirementReady 2050 Fund Putnam RetirementReady 2045 Fund Putnam RetirementReady 2040 Fund Putnam RetirementReady 2035 Fund Putnam RetirementReady 2030 Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady 2010 Fund Putnam RetirementReady Maturity Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 59 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our Web site. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our Web site contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 60 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Charles B. Curtis Robert R. Leveille Putnam Investment Robert J. Darretta Vice President and Management, LLC Myra R. Drucker Chief Compliance Officer One Post Office Square Paul L. Joskow Boston, MA 02109 Kenneth R. Leibler Mark C. Trenchard Robert E. Patterson Vice President and Investment Sub-Manager George Putnam, III BSA Compliance Officer Putnam Investments Limited Robert L. Reynolds 5759 St Jamess Street W. Thomas Stephens Francis J. McNamara, III London, England SW1A 1LD Richard B. Worley Vice President and Chief Legal Officer Marketing Services Officers Putnam Retail Management Robert L. Reynolds James P. Pappas One Post Office Square President Vice President Boston, MA 02109 Jonathan S. Horwitz Judith Cohen Custodian Executive Vice President, Vice President, Clerk and State Street Bank Principal Executive Assistant Treasurer and Trust Company Officer, Treasurer and Compliance Liaison Michael Higgins Legal Counsel Vice President, Senior Associate Ropes & Gray LLP Steven D. Krichmar Treasurer and Assistant Clerk Vice President and Independent Registered Principal Financial Officer Nancy E. Florek Public Accounting Firm Vice President, Assistant Clerk, KPMG LLP Janet C. Smith Assistant Treasurer and Vice President, Assistant Proxy Manager Trustees Treasurer and Principal John A. Hill, Chairman Accounting Officer Susan G. Malloy Jameson A. Baxter, Vice President and Vice Chairman Beth S. Mazor Assistant Treasurer Ravi Akhoury Vice President Barbara M. Baumann This report is for the information of shareholders of Putnam Tax Exempt Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees September 30, 2010 $50,206 $ $5,800 $ September 30, 2009 $50,227 $4,256* $5,800 $ *Includes fees billed to the fund for services relating to a fund mergers of $4,256. For the fiscal years ended September 30, 2010 and September 30, 2009, the funds independent auditor billed aggregate non-audit fees in the amounts of $ 5,800 and $ 10,056 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees September 30, 2010 $ - $ - $ - $ - September 30, $ - $ - $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Tax Exempt Income Fund By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: November 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: November 24, 2010 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: November 24, 2010
